Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED WITH AN
ASTERISK WITHIN BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into as of March
22, 2005 (the “Execution Date”) by and between Japan Tobacco Inc., a Japanese
corporation having its principal place of business at JT Building, 2-1
Toranomon, 2-chome, Minato-ku, Tokyo 105-8422, Japan (“JT”), and Gilead
Sciences, Inc., a Delaware corporation having its principal place of business at
333 Lakeside Drive, Foster City, CA 94404, United States (“Gilead”).  JT and
Gilead are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

Recitals

 

Whereas, JT has developed a proprietary anti-viral compound designated as
JTK-303, to be used in a product or products for the treatment of HIV; and

 

Whereas, Gilead possesses extensive capabilities in the development, promotion
and marketing of pharmaceutical products to treat human diseases and conditions,
and desires to further develop, seek regulatory approval for and market
formulations and dosages of JTK-303; and

 

Whereas, Gilead desires to obtain the exclusive right to develop and
commercialize, for itself and its Affiliates such formulations and dosages of
JTK-303 outside of Japan, and JT desires to grant Gilead such rights, all as set
forth below;

 

Now Therefore, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms shall have the following meanings as used in this Agreement:

 

1.1          “Affiliate” shall mean, except as provided below, an entity that,
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by or is under common control with JT or Gilead.  The term “control”
as used in this definition means ownership of more than fifty percent (50%) of
the voting interest in the entity in question or having otherwise

 

--------------------------------------------------------------------------------


 

the power to govern the financial and the operating policies or to appoint the
management of an organization.  Notwithstanding the foregoing, neither the
government of Japan, nor any entity controlled by the government of Japan, shall
be deemed to be an Affiliate of JT.

 

1.2          “Alliance Manager” shall have the meaning given such term in
Section 2.3(a)

 

1.3          “API” shall mean active pharmaceutical ingredients.

 

1.4          “Calendar Quarter” shall mean the respective periods of three
(3) consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

 

1.5          “Change in Control” shall mean any sale of voting securities, any
sale or purchase of assets, or any merger, consolidation or similar transaction
that, directly or indirectly: (i) results in the transfer of substantially all
of a Party’s assets that relate to or are engaged in the Commercialization of
any Products to any Third Party; or (ii) results in any Third Party becoming an
Affiliate of a Party.

 

1.6          “Combination Product” shall mean any Product in the form of a
combination product that contains Compound in addition to one or more active
pharmaceutical ingredients.

 

1.7          “Commercial Launch” shall mean, with respect to a Product, the
first commercial sale of such Product to a Third Party occurring after
Regulatory Approval for such Product.

 

1.8          “Commercialize” shall mean to promote, market, distribute, sell or
provide product support for a Product (other than in connection with clinical
trials of such Product), and “Commercializing” and “Commercialization” shall be
interpreted accordingly.

 

1.9          “Compound” shall mean (i) the compound known as JTK-303, the
chemical structure of which is shown in Schedule 1.9A, (ii) the salts, esters,
hydrates, isomers, and metabolites of that compound; (iii) any other compounds
claimed in or covered by a Valid Claim in the Patent(s) described on Schedule
1.9B; and (iv) crystalline forms of (i) through (iii).

 

1.10        “Condition Precedent” shall have the meaning set forth in Article
17.

 

1.11        “Confidential Disclosure Agreements” shall mean (i) the Confidential
Disclosure Agreement between the Parties dated September 16, 2004, as amended by
the Amendment to Confidential Disclosure Agreement dated October 29, 2004 and
the Second Amendment to Confidential Disclosure Agreement dated February 1,
2005; (ii) the Confidential Disclosure Agreement between the Parties dated
February 1, 2005 (JT as recipient); and (iii) the Confidential Disclosure
Agreement between the Parties dated February 1, 2005 (Gilead as recipient).

 

1.12        “Confidential Information” shall mean (i) all information and
materials, received by either Party from the other Party pursuant to this
Agreement and (ii) all information and materials disclosed pursuant to the
Confidential Disclosure Agreements and/or the Material Transfer Agreements, in
each case other than that portion of such information or materials that:

 

2

--------------------------------------------------------------------------------


 

(a)           is publicly disclosed by the disclosing Party, either before or
after it becomes known to the receiving Party;

 

(b)           was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party, as
evidenced by competent written proof;

 

(c)           is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof without obligation to keep it confidential;

 

(d)           has been publicly disclosed other than by the disclosing Party and
without breach of an obligation of confidentiality with respect thereto; or

 

(e)           has been independently developed by the receiving Party without
the aid, application or use of Confidential Information, as evidenced by
competent written proof.

 

1.13        “Control”, “Controls” and “Controlled” shall mean, with respect to a
particular item of information or intellectual property right, that the
applicable Party owns or has a license to such item or right and has the ability
to grant to the other Party access to and a license or sublicense (as
applicable) under such item or rights as provided for herein without violating
the terms of any agreement or other arrangement with any Third Party, and
without incurring material additional costs to procure such Third Party rights
beyond those already incurred.

 

1.14        “Develop”  shall mean the conduct of any pre-clinical, clinical or
other studies or activities with respect to, or required for obtaining
Regulatory Approval of, a Product (including without limitation quality
assurance and quality control activities) or for Commercialization of a Product,
along with any other clinical studies that may be conducted in each case as set
forth in the Gilead Development Plan and the Gilead Update and in accordance
with this Agreement.  The terms “Developing” and “Development” shall be
interpreted accordingly.

 

1.15        “Diligent Efforts” shall mean, with respect to a Party’s obligation
under this Agreement to Develop or Commercialize a Product, the level of efforts
required to carry out such obligation in a sustained manner consistent with the
efforts a similarly situated pharmaceutical company devotes to a product of
similar market potential, risk, profit potential and strategic value resulting
from its own research efforts, based on conditions then prevailing.  Diligent
Efforts requires, with respect to such an obligation, that: (i) a Party promptly
assign responsibility for such obligation to qualified employee(s) who are held
accountable for progress and monitor such progress on an on-going basis; (ii) a
Party set and consistently seek to achieve specific, meaningful and measurable
objectives for carrying out such obligation; and (iii) a Party consistently make
and implement decisions and allocate resources designed to advance progress with
respect to such objectives.

 

1.16        “Dispute” shall have the meaning set forth in Section 15.1.

 

1.17        “Dollar” shall mean a United States dollar, and “$” shall be
interpreted accordingly.

 

3

--------------------------------------------------------------------------------


 

1.18        “Effective Date” shall mean the date on which the Condition
Precedent has been satisfied.

 

1.19        “EMEA” shall mean the European Medicines Evaluation Agency, or any
successor thereto, which coordinates the scientific review of human
pharmaceutical products under the centralized licensing procedures of the EU.

 

1.20        “Emtriva” shall mean an enantiomeric mixture of emtricitabine (which
is the (-) enantiomer of the chemical [*], in which the ratio of such (-)
enantiomer to its (+) enantiomer is equal to or greater than [*], including
without limitation the ratio of such enantiomers being [*].

 

1.21        “EU” shall mean the European Union.

 

1.22        “Execution Date” shall have the meaning set forth in the Preamble of
this Agreement.

 

1.23        “FDA” shall mean the United States Food and Drug Administration, or
a successor thereto.

 

1.24        “GAAP” shall mean generally accepted accounting principles in the
United States as consistently applied.

 

1.25        “Generic Product” shall mean a Product that is sold by an unlicensed
Third Party (i) in any country where there are no JT Patents or Gilead Patents;
(ii) in a country where there are no Valid Claims in the JT Patents or Gilead
Patents; (iii) in a country where the laws do not provide for the effective
enforcement of Patent rights; or (iv) in any other country where the Parties
both determine that it is not commercially reasonable to pursue Third Party
infringers. A Generic Product is also a Product that is sold pursuant to a
compulsory license for the Licensed Indication (which compulsory license is for
sales at a Net Selling Price that is less than or equal to what would be the Net
Selling Price of a Product sold by an unlicensed Third Party in a comparable
non-patent country).

 

1.26        “Gilead Commercialization Plan” shall have the meaning set forth in
Section 5.2(a).

 

1.27        “Gilead Development Plan” shall have the meaning set forth in
Section 3.2(a).

 

1.28        “Gilead Indemnitees” shall have the meaning set forth in Section
11.1.

 

1.29        “Gilead Know-How” shall mean: (a) Know-How Controlled by Gilead or a
Gilead Affiliate that is necessary for, or that has been otherwise actually used
during the Term in, the research, Development, manufacture, use, sale, offer for
sale, or importation of Compounds or Products; and (b) Gilead Sublicensee
Know-How.

 

1.30        “Gilead Patent” shall mean: (a) any Patent Controlled by Gilead or a
Gilead Affiliate that is necessary for, or that has otherwise actually been used
during the Term in, the research, Development, manufacture, use, sale, offer for
sale, or importation of a Compound or a

 

4

--------------------------------------------------------------------------------


 

Product, including without limitation Gilead’s interest in Joint Patents; and
(b) any Gilead Sublicensee Patent.

 

1.31        “Gilead Sublicensee Know-How” shall mean Sublicensee Know-How
necessary for or actually used during the Term in connection with a sublicense
of Article 6 rights from Gilead.

 

1.32        “Gilead Sublicensee Patent” shall mean a Sublicensee Patent
necessary for or actually used during the Term in connection with a sublicense
of Article 6 rights from Gilead.

 

1.33        “Gilead Technology” shall mean all Gilead Patents and Gilead
Know-How.

 

1.34        “Gilead Territory” shall mean all countries of the world except for
the JT Territory.

 

1.35        “Gilead Update” shall have the meaning set forth in Section
3.2(a)(ii).

 

1.36        “HIV” shall mean the human immunodeficiency virus.

 

1.37        “IND” shall mean (i) an Investigational New Drug Application as
defined in the United States Food, Drug and Cosmetic Act and applicable
regulations promulgated thereunder by the FDA, or (ii) an equivalent application
to the equivalent agency in any other country or group of countries, the filing
of which is necessary to commence clinical testing of a pharmaceutical product
in humans in a particular jurisdiction.

 

1.38        “Indemnify” shall have the meaning set forth in Section 11.1.

 

1.39        “Infringement” shall have the meaning set forth in Section
9.4(a)(i). “Infringe” shall mean the carrying out of an Infringement.

 

1.40        “IP Subcommittee” shall have the meaning set forth in Section
9.2(a).

 

1.41        “Joint Committee” shall mean the committee described in Section
2.1(a).

 

1.42        “Joint Invention” shall have the meaning set forth in Section
9.1(a).

 

1.43        “Joint Patent” shall have the meaning set forth in Section 9.3(d).

 

1.44        “JT Commercialization Plan” shall have the meaning set forth in
Section 5.2(b).

 

1.45        “JT Development Plan” shall have the meaning set forth in Section
3.2(b)(i).

 

1.46        “JT Indemnitees” shall have the meaning set forth in Section 11.2.

 

1.47        “JT Know-How” shall mean: (a) Know-How that is Controlled by JT or a
JT Affiliate that is necessary for, or that has been otherwise actually used
during the Term in, the research, Development, manufacture, use, sale, offer for
sale, or importation of Compounds or Products; and (b) JT Sublicensee Know-How.

 

5

--------------------------------------------------------------------------------


 

1.48        “JT Patent” shall mean: (a) any Patent Controlled by JT or a JT
Affiliate that is necessary for, or that has been otherwise actually used during
the Term in, the research, Development, manufacture, use, sale, offer for sale,
or importation of Compounds or Products, including without limitation JT’s
interest in any Joint Patents; and (b) any JT Sublicensee Patent.  As of the
Execution Date, the JT Patents include those Patents listed on Schedule 1.48,
and it shall include those added to such Schedule pursuant to Section 9.1(c).

 

1.49        “JT Sublicensee Know-How” shall mean Sublicensee Know-How necessary
for or actually used during the Term in connection with a sublicense of Article
6 rights from JT.

 

1.50        “JT Sublicensee Patent” shall mean a Sublicensee Patent necessary
for or actually used during the Term in connection with a sublicense of Article
6 rights from JT.

 

1.51        “JT Technology” shall mean all JT Patents and JT Know-How.

 

1.52        “JT Territory” shall mean Japan and its possessions and territories
thereof.

 

1.53        “JT Update” shall have the meaning set forth in Section 3.2(b)(ii).

 

1.54        “ [*]” shall have the meaning set forth in Section 6.8(a)(i).

 

1.55        “Key JT Personnel” shall mean the JT employees described on Schedule
1.55 hereto.

 

1.56        “Know-How” shall mean (i) all information, know-how, techniques and
data specifically relating to development, manufacture, use or sale of a
Compound or a Product, including but not limited to, inventions, practices,
methods, knowledge, know-how, skill, experience, test data (including without
limitation pharmacological, toxicological, clinical, analytical and quality
control data, regulatory submissions, correspondence and communications, and
marketing, pricing, distribution, cost, sales, manufacturing, patent and legal
data or descriptions); (ii) Regulatory Information containing know-how; and
(iii) compositions of matter, assays and biological materials specifically
relating to development, manufacture, use or sale of a Compound or a Product. 
Solely for purposes of this definition of Know-How, Product shall not include a
Combination Product.

 

1.57        “Licensed Indication” shall mean all possible therapeutic and
prophylactic uses (including without limitation, mono-and combination uses in
the treatment of HIV infection).

 

1.58        “Losses” shall have the meaning assigned such term in Section 11.1.

 

1.59        “Major EU Countries” shall mean France, Germany, Italy, Spain and
the United Kingdom, and “Major EU Country” shall mean any one of the foregoing.

 

1.60        “Major Market” shall mean any of the United States and the Major EU
Countries.

 

1.61        “Manufacturing Cost” shall mean an amount equal to Gilead’s cost to
produce Product consisting of the amounts described in clauses (a), (b) or (c)
below, as appropriate:

 

6

--------------------------------------------------------------------------------


 

(a)           Internal Costs.

 

(i)            Material Costs, which means the prices paid to Third Parties for
raw materials including intermediates and active compounds, excipients,
components, packaging and labeling materials to the extent used in the
manufacture and transportation of Product and purchased finished goods which are
purchased from outside vendors as well as any freight and duty where
applicable.  Material Costs includes the quantity of the components included in
the bill of material multiplied by the purchase price and the waste factor
(i.e., scrap percentage) included in the bill of materials.  It also includes
the normal quality assurance sample quantity which is included in the bill of
materials; and

 

(ii)           Direct Labor Costs, which means the standard labor hours required
for an operation according to the standard operating procedures multiplied by
the direct labor rate (i.e., the employment costs per man-hour including,
without limitation, salary and employee benefits) for work centers within the
relevant manufacturing operating unit; and

 

(iii)         Overhead Costs, which means a reasonable allocation of overhead
calculated by Gilead in accordance with reasonable cost accounting methods that
comply with GAAP and consistent with the way Gilead allocates such costs to
products it supplies to other of its customers pursuant to contract
manufacturing relationships, specifically excluding products supplied pursuant
to corporate partnering and/or other co-development relationships.  Overhead
Costs shall include administrative costs directly in support of Gilead’s
manufacturing operation and expenses associated with quality assurance,
manufacturing and engineering associated with the operating unit(s)
manufacturing a Product and shall include depreciation and property taxes
associated with the plant(s) manufacturing a Product.  These costs shall be
allocated to each product line in such operating unit(s) or plant(s), whichever
is applicable, based on specific criteria consistent with the standard operating
procedures for each product and work center overhead rates of the party
performing the work determined and allocated in a manner consistently applied
within and across operating unit(s); and

 

(iv)          Third-Party royalties and costs of manufacturing to the extent not
already paid or credited under this Agreement and not including royalties Gilead
is obligated to pay under Section 8.3(a) of this Agreement.

 

(b)           Contract Manufacturing Costs.  Gilead’s costs to acquire a Product
from suppliers (which amount will be net of rebates, if any, from suppliers).

 

(c)           Combined Costs.  For a Product that has costs arising under both
Section 1.61(a) and Section 1.61(b), “Manufacturing Costs” shall consist of the
sum of the costs described in each such subsection.

 

1.62        “Marketing Authorization Application” or “MAA” shall mean an
application for Regulatory Approval (but excluding Price Approvals) required for
marketing of pharmaceutical product.  Solely as used in Section 8.2, “MAA” shall
mean the application for Regulatory Approval (but excluding Price Approvals)
required for marketing of the first Product in the EU.

 

7

--------------------------------------------------------------------------------


 

1.63        “Material Transfer Agreements” shall mean the Material Transfer
Agreement between the Parties dated October 6, 2004, and the Clinical Trial
Material Transfer Agreement between the Parties dated as of March 17, 2005.

 

1.64        “NDA” shall mean a New Drug Application filed with the FDA to seek
Regulatory Approval for a pharmaceutical product in the United States.

 

1.65        “Net Sales” means, with respect to a given period of time, the total
amount invoiced by Gilead or its Affiliates and Sublicensees for sales of
Products to a Third Party (whether an end-user, wholesaler or otherwise) in the
Gilead Territory, less the following deductions with respect to such sale, to
the extent applicable to the Product and to the extent consistent with Gilead’s
accounting practices used with respect to sales of Viread:  (a) trade, cash and
quantity credits, discounts, distributor fees, wholesaler fees for inventory
management or similar purposes (provided the fees charged by the wholesaler are
consistent across Gilead’s product lines), credits, and refunds, (b) allowances
or credits for returns or rejected Product and a reasonable allowance for bad
debt expense consistent with GAAP; (c) prepaid freight and insurance; (d) sales
taxes and other governmental charges (including value added and similar taxes,
but solely to the extent not otherwise creditable or reimbursed and excluding
any income tax) actually paid by Gilead or its Affiliates and Sublicensees in
connection with the sale; and (e) customary rebates (including, for this
purpose, discounts provided by means of chargebacks or rebates) granted to
managed health care organizations, federal, state, or local governments (or
their agencies) (including without limitation Medicaid rebates), all to the
extent in accordance with GAAP as consistently applied across all products of
Gilead.

 

Gilead and its Affiliates and Sublicensees will use commercially reasonable
efforts to collect any amount designated as a credit or as an allowance that was
previously deducted pursuant to clause (b) of the preceding paragraph.  If
Gilead or its Affiliate or Sublicensee collects any amount designated as a
credit or as an allowance that was previously deducted pursuant to clause (b) of
the preceding paragraph, then, to the extent the amount collected exceeds or is
less than the corresponding credit or allowance taken, Net Sales for the period
in which such amount is determined shall be increased or decreased by such
amount.

 

Sales to Distributors; Not-for-Profit and Charitable Distributions. For
clarification, sale of a Product by Gilead or its Affiliates and Sublicensees to
Gilead or its Affiliates and Sublicensees for resale by such entity to an
unaffiliated Third Party shall not be deemed a sale for purposes of “Net Sales”
hereunder, but the sale of such Product by such entity to an unaffiliated Third
Party (whether an end-user, wholesaler, distributor (including Gilead’s
exclusive distributors covering countries, territories or regions) or otherwise)
shall be deemed to be a sale by Gilead of a Product to a Third Party for
purposes of calculating Net Sales hereunder and royalties owed by Gilead under
Section 8.3.  Further, transfers or dispositions of Products in commercially
reasonable quantities (consistent with Gilead’s usual practice as applied to
other compounds and products of a similar nature) and without receipt of
compensation, or if sold for at or less than Manufacturing Cost for charitable
or promotional purposes or for pre-clinical or clinical Development,
manufacturing scale-up or regulatory purposes prior to receiving Regulatory
Approval shall not be deemed “sales” for purposes of “Net Sales” hereunder.

 

8

--------------------------------------------------------------------------------


 

Distribution to Global Access Programs.   To the extent Gilead or its Affiliates
distribute Product through government agencies, not-for-profit non-governmental
organizations, physicians, pharmacies or patients in the countries listed in
Schedule 1.65 at reduced rates (the “Gilead Global Access Program”), Net Sales
for the purposes of determining royalties payable under this Agreement on
Products distributed to a Gilead Global Access Program will be calculated by
reducing the gross amount invoiced to the Global Access Program for such Product
by Gilead’s Manufacturing Costs, including, to the extent not included as
Manufacturing Costs, reasonable overhead and depreciated facilities expenses and
administrative costs in direct support of the manufacturing of the Product and
of Gilead’s Global Access Program in accordance with practices and procedures
consistent with those of other relevant products in the Gilead Global Access
Program, for the Product less all credits or allowances granted on account of
rejections, returns, billing errors or retroactive price reductions, and duties,
taxes and other governmental charges, provided that the total resulting amount
shall not be reduced below zero after deduction of applicable credits and
allowances. Where Product is sold in the form of a Combination Product
containing one or more API in addition to a Compound, the Net Sales for such
Combination Product for purposes of determining royalties payable under this
Agreement will be calculated by multiplying the Net Sales of such Combination
Product (without regard to the adjustment established by this paragraph) by the
fraction A/(A+B) where A is the Net Selling Price for the stock keeping unit
most comparable to the component of the Product containing that Compound as the
sole API, if sold separately, in such country during the relevant fiscal
quarter, and B is the Net Selling Price for the stock keeping unit, most
comparable to the component containing other API, if sold separately, in such
country during the relevant fiscal quarter.  For clarity, if there are three or
more API (including the Compound), additional B terms calculated in the same
manner, shall be included in the denominator so that such fraction shall be
A/(A+B1+ B2+…).

 

If, on a country-by-country basis, one or more of the other API in the
Combination Product are not sold separately in said country, the Net Sales for
the purpose of determining royalties payable under this Agreement for the
Combination Product shall be calculated by multiplying the Net Sales of such
Combination Product (without regard to the adjustment established by this
paragraph) by the fraction A/C where A is the Net Selling Price for the stock
keeping unit most comparable to the component of the Product containing the
relevant Compound as the sole API, if sold separately, in such country during
the relevant fiscal quarter and C is the Net Selling Price for the Combination
Product in such country during the relevant fiscal quarter.

 

If, on a country-by-country basis, the Product containing a Compound as the sole
API is not sold separately in said country during the relevant fiscal quarter
but one or more of the other API in the Combination Product are sold separately
in said country during the relevant fiscal quarter, the Net Sales for the
Combination Product shall be calculated by multiplying the Net Sales of such
Combination Product (without regard to the adjustment established by this
paragraph) by the fraction (1-(D/C)) where D is the Net Selling Price for the
stock keeping unit most comparable to the product containing the other API as
the sole API and C is the Net Selling Price for the Combination Product in such
country during the relevant fiscal quarter.  For clarity, if there are two or
more other product API, additional D terms calculated in the same manner shall
be included in the numerator so that the fraction shall be
(1-(D1+D2+. . .)/C).

 

9

--------------------------------------------------------------------------------


 

If, on a country-by-country basis, the Product containing a Compound as the sole
API is not sold separately in a country and one or more of the other API in the
Combination Product are not sold separately in such country, the Net Sales of
the Combination Product shall be deemed to be the Net Sales of such Combination
Product (without regard to the adjustment established by this paragraph)
multiplied by the fraction A/C where A is the Net Selling Price on an average
worldwide basis for the stock keeping unit most comparable to the Product
containing the relevant Compound as the sole API, and C is the Net Selling Price
for the Combination Product on an average worldwide basis.

 

1.66        Net Selling Price” means the Net Sales (as defined in the first and
second paragraphs of the definition of “Net Sales”, without giving effect to the
subsequent paragraphs of such definition) of a Product divided by the number of
units of Product sold.

 

1.67        “Non-breaching Party” shall have the meaning set forth in Section
14.3(a).

 

1.68        “Offsetting Patents” shall mean Patents controlled by a Third Party
and that are required for the research, Development, manufacture, use, sale,
offer for sale or importation of JTK-303 based on the formulation furnished by
JT to Gilead, as used for treatment and/or prophylaxis of HIV infection and to
the extent based on the manufacturing process provided by JT to Gilead.

 

1.69        “Other Indication” shall mean therapeutic and prophylactic uses
other than in the treatment and prophylaxis of HIV infection.

 

1.70        “Patent” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, and patent applications, including
without limitation patent applications under the Patent Cooperation Treaty and
the European Patent Convention, and abandoned patent applications throughout the
world, together with (b) any renewal, divisional, continuation (in whole or in
part), or continued prosecution applications of any of such patents,
certificates of invention and patent applications, and any all patents or
certificates of invention issuing thereon, and any and all reissues,
reexaminations, extensions, divisions, renewals, substitutions, confirmations,
supplemental protection certificates, registrations, revalidations, revisions,
and additions of or to any of the foregoing, and any counterparts in any other
country of any of the foregoing and any other patents and patent applications
claiming priority back to any of the foregoing.

 

1.71        “Payment Term” shall have the meaning set forth in Section 8.3(d).

 

1.72        “Phase II Study” shall mean initial clinical trials of a Product on
a limited number of patients for the purposes of determining dose and evaluating
safety and efficacy of the proposed therapeutic indication as more fully defined
in 21 C.F.R. §312.21(b) (or the equivalent process in other countries or groups
of countries in the Gilead Territory).

 

1.73        “Phase III Study” shall mean expanded clinical trials of a Product
on a large number of patients for the purposes of evaluation of the overall
benefit-risk relationship and long-term safety of the proposed therapeutic
indication as more fully defined in 21 C.F.R. §312.21(c) (or the equivalent
process in other countries or groups of countries in the Gilead Territory).

 

10

--------------------------------------------------------------------------------


 

1.74        “Phase IIIB/IV Study” shall mean any clinical trials of a drug that
are not required for receipt of Regulatory Approval, but that may be useful in
providing additional Product Profile data for such drug, supporting label
expansion for such drug, or satisfying any conditions imposed by a Regulatory
Authority upon the granting of Regulatory Approval for such drug.

 

1.75        “Price Approval” shall mean the receipt of approval (to the extent
that such approval is required) by the applicable governmental authority with
respect to the price at which a pharmaceutical product is sold and can be
reimbursed by healthcare insurers, non-profits, government programs, and the
like.

 

1.76       “Product” shall mean (i) any pharmaceutical product that contains
Compound as the sole active pharmaceutical ingredient, or (ii) a Combination
Product.

 

1.77        “Product Labeling” shall mean (i) the full prescribing information
for any Product, as approved by the relevant Regulatory Authority and (ii) all
labels and other written, printed or graphic information included in or placed
upon any container, wrapper or package insert used with or for any Product that
complies with the Regulatory Approval for such product.

 

1.78        “Product Profile” shall mean the recommendations for and limitations
upon use of a pharmaceutical product that must be included in product labeling
and packaging pursuant to any Regulatory Approval for such product.

 

1.79        “Promotional Materials” shall mean written, printed, graphic,
electronic, audio or video matter, including but not limited to journal
advertisements, sales visual aids, leave items, formulary binders, reprints,
direct mail, direct-to-consumer advertising, internet postings, broadcast
advertisements and sales reminder aids (for example, note pads, pens and other
such items) intended for use or used by Gilead or its Affiliate or Sublicensees
in connection with the promotion of a Product, but excluding Product Labeling.

 

1.80        “Prosecution” shall have the meaning set forth in Section 9.3(a).

 

1.81        “Regulatory Approval” shall mean all approvals (including without
limitation supplements, amendments, and Price Approvals), licenses,
registrations or authorizations of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the manufacture, distribution, use or sale of
a Product in a given regulatory jurisdiction.

 

1.82        “Regulatory Authority” shall mean the FDA or a counterpart of the
FDA outside the United States.

 

1.83        “Regulatory Information” shall mean know-how, trade secrets,
procedures, information, technology, experimental data, pre-clinical,
non-clinical and clinical data, clinical safety, post-market safety, efficacy or
comparative data, including without limitation raw or patient data, and any and
all material information or reports relating to the development, registration,
manufacture and commercialization of a Product that is reasonably necessary or
required for Regulatory Approval of a Product.  For illustration, Regulatory
Information includes, but is not limited to, draft and final copies of all NDAs
and INDs that are to be

 

11

--------------------------------------------------------------------------------


 

submitted or have been submitted by JT and Gilead or their respective Affiliates
to the regulatory authorities, including, without limitation, the FDA or EMEA,
and that are included in other NDAs and INDs for a Product filed by either Party
or its Affiliates, together with all material subsequent correspondence and data
submissions relating to the foregoing, and all improvements or inventions made
or obtained by either Party or its Affiliates, which are reasonably necessary or
required to the formulation of a Product or the manufacture, development and
registration of a Product.

 

1.84        “Remaining Competitive Recovery” shall have the meaning set forth in
Section 9.4(f)(i).

 

1.85        “Reverted Country” shall mean a country in the Gilead Territory as
to which Gilead’s rights under this Agreement are terminated in part by JT
pursuant to Section 14.3(c).

 

1.86        “Sole Invention” shall have the meaning set forth in Section 9.1(a).

 

1.87        “Sublicensee” shall mean a Third Party that is a sublicensee of a
Party’s rights granted under Article 6.

 

1.88        “Sublicensee Know-How” shall mean Know-How owned, assigned to,
developed by, or in-licensed by a Sublicensee that is necessary for, or actually
used during the Term in, the Sublicensee’s Development or Commercialization of a
Product.

 

1.89        “Sublicensee Patent” shall mean any Patent owned, assigned to, or
in-licensed by a Sublicensee that is necessary for, or actually used during the
Term in, the Sublicensee’s Development or Commercialization of a Product.

 

1.90        “Supply Agreement” shall mean an agreement entered into by the
Parties after the Execution Date governing the commercial supply of Products.

 

1.91        “Term” shall have the meaning set forth in Section 14.1.

 

1.92        “Third Party” shall mean any entity other than JT or Gilead or an
Affiliate of either Party.

 

1.93        “Third Party Claim” shall have the meaning set forth in Section
11.1.

 

1.94        “Third Party Royalties” shall mean up-front, milestone, royalty and
any other similar payments paid by Gilead to any Third Party for Offsetting
Patents for the Development, manufacture, use sale, offer for sale, or
importation of Compound or Product.

 

1.95        “Trademark” shall have the meaning set forth in Section 9.7(a).

 

1.96        “Truvada” shall mean the fixed dose combination of Emtriva and
Viread.

 

1.97        “Valid Claim” shall mean a claim of an issued and unexpired Patent,
which has not been revoked or held unenforceable or invalid by a decision of a
court or other governmental agency of competent jurisdiction, and which is not
appealable or has not been appealed within

 

12

--------------------------------------------------------------------------------


 

the time allowed for appeal, and which has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise.

 

1.98        “Viread” shall mean shall mean the pro-drug of Tenofovir known as
tenofovir disoproxil fumarate, having the chemical formula (9-[(R)-2-[[bis
[[isopropoxycarbonyl)oxy] methoxy] phosphinyl] methoxy] propyl] adenine
fumarate).

 

1.99        “Viread Supply Agreement” shall mean the Supply Agreement between
the Parties dated December 25, 2003 with respect to Viread, and as amended
thereunder.

 

ARTICLE 2

 

MANAGEMENT

 

2.1          Joint Committee.

 

(a)                           Formation and Role.  The Parties wish to establish
a Joint Committee (the “Joint Committee”) to provide a forum for the Parties to
share and discuss their respective plans relating to the Development and
Commercialization of Compound(s) and Products and to coordinate activities to be
taken by the Parties with respect to the Development and Commercialization of
such Compound(s) and Products.  The Joint Committee shall operate by the
procedures set forth in this Section 2.1 and in Section 2.2 and shall have only
the powers described in this Article 2 and elsewhere in this Agreement.  The
role of the Joint Committee will be to:

 

(i)                            review and discuss the Parties’ respective
strategies for seeking Regulatory Approval of Products for treatment of HIV
infection, and such Other Indications for which a Party wishes to seek
Regulatory Approval, within the Parties’ Territories (for clarification, the
Parties may meet with Regulatory Authorities in their respective Territory with
respect to Products for the Licensed Indication without the approval of the
Joint Committee), subject to their obligations under this Agreement;

 

(ii)                           facilitate the exchange of information between
the Parties with respect to Gilead’s activities hereunder for the Gilead
Territory and JT’s activities hereunder for the JT Territory;

 

(iii)                         review and discuss the Gilead Development Plan,
the Gilead Commercialization Plan and updates thereof;

 

(iv)                          review and discuss the JT Development Plan, the JT
Commercialization Plan and updates thereof;

 

(v)                            review, discuss and facilitate resolution of
matters discussed in the Joint Committee, including other agenda items submitted
in accordance with Section 3.4 and Section 5.4;

 

13

--------------------------------------------------------------------------------


 

(vi)                          in conjunction with the IP Subcommittee, provide a
forum for updates on strategies for obtaining, maintaining and enforcing Patent
and Trademark protection for Products in the Gilead Territory;

 

(vii)                         establish such working groups or sub-committees,
in addition to the IP Subcommittee, as it may choose from time to time to
accomplish its purposes, and such groups or subcommittees may include those not
members of the Joint Committee;

 

(viii)                        work with the Alliance Managers to facilitate
communication, interaction and coordination of the activities under this
Agreement;

 

(ix)                          establish procedures for the efficient sharing of
Regulatory Information, Know-How and materials necessary for each Party’s
preclinical, non-clinical, clinical and regulatory Development of Products
hereunder, consistent with this Agreement;

 

(x)                           review and discuss actions taken by either Party
with respect to Products that would conflict with a Party’s efforts to achieve
Regulatory Approval of a Product or to maximize global Commercialization of a
Product for the treatment of HIV infection, and such Other Indications for which
a Party wishes to seek Regulatory Approval, and that could reasonably be
expected to have a material adverse impact upon the regulatory status or
potential sales of Products in the other Party’s Territory;

 

(xi)                          review and discuss any unresolved conflict arising
under Section 6.7; and

 

(xii)                         perform such other functions as appropriate to
further the purposes of this Agreement, as determined by the Parties.

 

(b)           Committee Principles.  The Joint Committee will perform its
responsibilities under this Agreement based on the principles of prompt and
diligent Development of Products for treatment of HIV infection, consistent with
the obligations of the Parties under this Agreement and with good pharmaceutical
practices and the maximization of long-term profits derived from the sale of
Products for treatment of HIV infection in the Gilead Territory and the JT
Territory.

 

(c)           Decision-Making.

 

(i)            Subject to Section 2.1(c)(ii)-(iv), any disputes or disagreements
concerning matters that cannot be resolved within the Joint Committee, and for
which agreement between the Parties is required or otherwise involves breach,
may be referred by the Joint Committee for resolution under Article 15.  The
Joint Committee shall not have any power to amend, modify or waive compliance
with this Agreement.

 

(ii)           Any disputes or disagreements, concerning matters that directly
relate to either Party’s Patents or Know-How (other than matters relating to a
breach of this Agreement) that cannot be resolved within the Joint Committee
shall be decided by [*].

 

14

--------------------------------------------------------------------------------


 

(iii)         Disputes or disagreement concerning the Gilead Development Plan,
any Gilead Updates, or any JT Development Plan and JT Updates, shall be
addressed as provided in Section 3.2(d).

 

(iv)          Disputes or disagreement concerning the Gilead Commercialization
Plan or any JT Commercialization Plan shall be addressed as provided in Section
5.2(c).

 

2.2          Joint Committee Membership and Procedures.

 

(a)           Membership.  As of the Effective Date, JT and Gilead have each
designated three (3) representatives to serve on the Joint Committee, as set
forth in Schedule 2.2.  Either Party may designate substitutes for its
representatives if one (1) or more of such Party’s designated representatives is
unable to be present at a meeting.  From time to time each Party may replace its
representatives by written notice to the other Party specifying the prior
representative(s) and their replacement(s).  A representative of Gilead shall
serve as the chairperson of the Joint Committee.

 

(b)           Meetings.  The Joint Committee shall hold at least two (2)
meetings per year at such times as it elects to do so.  The chairperson shall be
responsible for calling meetings.  As the Joint Committee so determines at each
such meeting, participants shall discuss the Development, Regulatory Approval,
manufacture and/or Commercialization of Products and the procurement,
maintenance and enforcement of Patent and Trademark protection for Products. 
Meetings of the Joint Committee shall be effective only if at least two (2)
representatives of each Party are present or participating.  The Joint Committee
may meet either (i) in person at either Party’s facilities, (ii) by audio or
video teleconference, or (iii) at such locations as the Parties may otherwise
agree.  With the prior consent of each Party’s representatives, other
representatives of each Party or Third Parties involved with Development,
Regulatory Approval, manufacture and/or Commercialization of Products and
procurement, maintenance and enforcement of Patent and Trademark protection for
Products may attend meetings as observers, provided however that if the Alliance
Manager for either Party is not a member of the Joint Committee, such Alliance
Manager may attend all meetings of the Joint Committee without such consent.
Additional meetings of the Joint Committee may also be held with the consent of
each Party, or as required under this Agreement, and neither Party will
unreasonably withhold or delay its consent to hold such an additional meeting. 
Each Party shall be responsible for all of its own expenses of participating in
the Joint Committee.

 

(c)           Minutes.  One of Gilead’s Joint Committee representatives shall be
responsible for preparing and issuing minutes of each such meeting within thirty
(30) days thereafter.  Such minutes will not be finalized until JT reviews and
confirms with Gilead the accuracy of such minutes in writing.

 

(d)           Meeting Agendas.  The Gilead Alliance Manager shall, after
consulting with the Joint Committee members, develop and circulate an agenda
containing the topics (i.e., Development, manufacturing and/or Commercialization
issues and other agenda items submitted in accordance with Section 3.4 and
Section 5.4) for the upcoming meeting.  The Gilead Alliance Manager shall
disclose to the members of the Joint Committee (i) the draft agenda no later
than

 

15

--------------------------------------------------------------------------------


 

ten (10) business days in advance, and (ii) its final agenda at least five (5)
business days in advance, of each meeting of the Joint Committee; provided that
under exigent circumstances requiring Joint Committee input, the Gilead Alliance
Manager may provide the draft and final agenda to the members of the Joint
Committee within a lesser period of time in advance of the meeting, or may
propose that there not be a specific agenda for a particular meeting, so long as
such Joint Committee members reasonably consent to such temporary changes to the
general process for distributing the agenda for Joint Committee meetings.

 

2.3          Alliance Managers.

 

(a)           Selection of Alliance Managers.  Each Party has designated on
Schedule 2.3 an appropriate person to facilitate communication, interaction and
coordination of the Parties’ activities under this Agreement relating to
Products and to provide support and guidance to the Joint Committee (each, an
“Alliance Manager”).  Each Alliance Manager shall have appropriate experience
and may also serve as a representative of either Party on the Joint Committee. 
Each Party may change its Alliance Manager from time to time upon notice to the
other Party.

 

(b)           Responsibilities.  The Alliance Managers shall attend all meetings
of the Joint Committee, and may attend, as necessary, any meetings held by
subcommittees of the Joint Committee, including the IP Subcommittee.  Each
Alliance Manager shall (i) be the initial point of contact and communication for
each Party to identify actual or potential disputes arising in connection with
this Agreement; (ii) refer such issues or disputes to the Joint Committee, IP
subcommittee, or other subcommittee, as appropriate, for discussion; (iii) plan
and coordinate cooperative efforts for internal and external communications and
notices; and (iv) ensure that governance activities, such as the conduct of the
Joint Committee, or any subcommittee, including production of meeting minutes
and relevant action items agreed upon at such meetings, are appropriately
carried out, referred to the appropriate employees of each Party, or are
otherwise addressed by the Parties.

 

2.4          Collaboration Guidelines.  In all matters relating to this
Agreement, each Party shall seek to comply with good pharmaceutical and
environmental practices consistent with its own existing practices.  Subject to
the terms of this Agreement, the activities and resources of each Party shall be
managed by such Party, acting independently and in its individual capacity.  The
relationship between JT and Gilead is that of independent contractors and
neither Party shall have the power to bind or obligate the other Party in any
manner, other than as is expressly set forth in this Agreement.

 

ARTICLE 3

 

DEVELOPMENT

 

3.1          Performance.

 

(a)           Gilead Activities.  Upon the Effective Date, as between the
Parties, Gilead shall be responsible for conducting regulatory, non-clinical,
clinical, pharmaceutical, and commercial development, manufacturing, registering
and marketing, of a Product for treatment of HIV infection in the Gilead
Territory in accordance with this Article 3, and shall reasonably

 

16

--------------------------------------------------------------------------------


 

apprise the Joint Committee of such efforts.  Gilead shall devote Diligent
Efforts to the Development of a Product for use in the treatment of HIV
infection to support the Commercial Launch of such Product in the Gilead
Territory in accordance with this Agreement. Gilead shall bear all of the costs
and expenses incurred in connection with any such activities performed.

 

(b)           JT Activities.  JT may Develop Products to support the Commercial
Launch of a Product in the JT Territory, but shall not be under any obligation
to do so.  JT shall bear all of the costs and expenses incurred in connection
with any such activities.

 

3.2          Development Plans.

 

(a)           Gilead Development Plan.

 

(i)            Attached hereto as Schedule 3.2 is Gilead’s plan for Development
of Products (“Gilead Development Plan”).  The Joint Committee will review the
Gilead Development Plan at its first meeting.

 

(ii)           Not less frequently than semi-annually, Gilead shall provide to
the Joint Committee, in advance of any meeting of such Committee, updates, if
any, to the Gilead Development Plan (“Gilead Updates”).  Each Gilead Update will
revise and/or describe, as necessary or appropriate, among other things: (A)
project milestones; (B) estimated target dates for achieving milestones in
Developing Product; (C) responsibilities of Gilead; (D) the resources to be made
available by Gilead; (E) scope, tasks and estimated timelines for Gilead’s
conduct of regulatory and clinical studies for Product, including without
limitation clinical trial protocols, estimated enrollment numbers and estimated
filing submission dates for such activities; (F) summaries of clinical data and
reports on such data; (G) any other significant matters relating to clinical and
pre-clinical development, regulatory filings and manufacturing; (H) a comparison
of the then-current Development status for Product against the Gilead
Development Plan or any previous Gilead Update; (I) a summary of material
differences between such Gilead Update and the initial Gilead Development Plan
or previous Gilead Update; and (J) other agenda items.  Such Gilead Update shall
be submitted to the Joint Committee for review and comment in advance of the
meeting of the Joint Committee at which it is to be discussed.

 

(b)           JT Development Plan.

 

(i)            If JT should in its discretion elect to Develop Products in the
JT Territory, then prior to the commencement of material activities specifically
undertaken for clinical trials for a Product, JT will submit JT’s plan for
Development of Products in the JT Territory (“JT Development Plan”) to the Joint
Committee, which will have an opportunity to review and discuss the JT
Development Plan prior to the commencement by JT of any such activities.

 

(ii)           Not less frequently than semi-annually, JT shall provide to the
Joint Committee in advance of any meeting of such Committee, drafts of updates,
if any, to any JT Development Plan (“JT Updates”).  Each JT Update will revise
and/or describe, as necessary or appropriate, among other things: (A) scope,
tasks and estimated timelines for JT’s conduct of regulatory and clinical
studies for Product, including without limitation clinical trial protocols,
estimated enrollment numbers, filing submission dates for such activities; (B)
any other

 

17

--------------------------------------------------------------------------------


 

significant matters relating to clinical and pre-clinical development,
regulatory filings and manufacturing; (C) a comparison of the then-current
Development status for Product against the JT Development Plan or any previous
JT Update; (D) a summary of material differences between such JT Update and the
initial JT Development Plan or previous JT Update; and (E) other agenda items. 
Such JT Update shall be submitted to the Joint Committee for review and comment
in advance of the meeting of the Joint Committee at which it is to be discussed.

 

(c)           Availability of Information. Any information that is required to
be included in the Gilead Development Plan or any JT Development Plan or updates
thereto pursuant to Section 3.2(a) or (b), but which is not yet available to or
developed by a Party at the time such plan is first reviewed by the Joint
Committee, shall be provided when available to the Joint Committee by such Party
and included in a subsequent JT Update or Gilead Update, as applicable.

 

(d)           Principles of Development Plans.  Each Party, in developing or
preparing its Development Plan and updates thereto, will seek to be consistent
with and address: (i) the development of a clinical profile for a Product that
supports appropriate use recommendations and restrictions; and (ii) each Party’s
efforts to maximize global Commercialization of a Product for treatment of HIV
infection. Notwithstanding anything in this Agreement to the contrary, each
Party shall be responsible for and control its own Development Plan and shall
consider in good faith any comments by the Joint Committee or the other Party on
such Development Plan, provided that the final determination as to the content
of such Development Plan shall reside in [*].

 

3.3          Reports and Information.  Both Parties shall informally update the
Joint Committee periodically regarding significant Development and regulatory
activities with respect to Products for the Licensed Indication, including
without limitation any informal meetings between Gilead and the Regulatory
Authorities in the Gilead Territory, and JT and the Regulatory Authorities in
the JT Territory.  In addition, each Party shall present written reports to the
Joint Committee on such activities at each meeting of the Joint Committee
summarizing each Party’s significant clinical and regulatory activities with
respect to Products pursuant to this Agreement.

 

3.4          Other Agenda Items. Prior to any meeting of the Joint Committee,
any member of the Joint Committee may request that the Chairperson of the Joint
Committee put on the agenda for such upcoming meeting one or more of the
following items for discussion:

 

(a)           Gilead’s performance of its obligations under Section 3.1(a);

 

(b)           Gilead’s activities pursuant to the Gilead Development Plan,
Gilead Updates, or other Gilead activities involving Development;

 

(c)           JT’s activities pursuant to the JT Development Plan, JT Updates,
or other JT activities involving Development; or

 

(d)           any item for discussion referred by representatives on the IP
Subcommittee under Section 9.2(c).

 

18

--------------------------------------------------------------------------------


 

3.5          Information Exchange.

 

(a)           Obligation to Exchange Information. During the Term, subject to
Section 3.5(b) and Section 4.3(a):

 

(i)            JT shall, upon reasonable request of Gilead, make available, on a
fully paid-up basis, to Gilead as soon as practicable after such request, JT
Know-How and Regulatory Information which is Controlled by JT, and its
Affiliates or Sublicensees as a result of JT’s activities in the JT Territory;

 

(ii)           Gilead shall, upon reasonable request of JT, on a fully paid-up
basis, make available to JT as soon as practicable after such request, Gilead
Know-How and Regulatory Information which is Controlled by Gilead, and Gilead’s
Affiliates or Sublicensees as a result of the performance of Gilead’s
obligations hereunder.

 

(b)           Limitations.  The obligations in this Section 3.5 are subject to
any existing legal or contractual restrictions or limitations on either Party;
provided, however, that, if legal or contractual restrictions or limitations
exist, the nature of such restrictions or limitations shall be promptly
disclosed to the other Party to the extent permissible.  The Party that is
subject to such restrictions or limitations shall use its Diligent Efforts to
obtain a waiver of such restrictions or limitations to the extent that the other
Party agrees to be bound by any terms and conditions associated with any such
waiver.

 

(c)           Creation of New Data.

 

(i)            Either Party may ask the other Party to generate new Regulatory
Information (i.e., Regulatory Information not already in the possession or
Control of the other Party) to satisfy regulatory requirements applicable to
such Party.

 

(ii)           Upon receiving such a request, the requested Party will consider
such request on a reasonable basis and provide such Regulatory Information if
the requested Party can do so without unreasonable burden, additional cost or
other disadvantage to the requested Party.

 

(iii)         If new Regulatory Information requested pursuant to Section
3.5(c)(i) would impose additional costs on the requested Party, the requested
Party may (A) in its sole discretion decline to provide the requested Regulatory
Information; or (B) request that the requesting Party pay some or all of such
costs on a basis to be negotiated by the Parties.

 

(d)           Permitted Purposes.  The receiving Party or the receiving Party’s
Sublicensees receiving Regulatory Information pursuant to this Section 3.5 may
use such Regulatory Information only for the receiving Party’s development
and/or marketing activities, including filing regulatory applications.

 

(e)           Form and Manner of Exchange. The exchanges of Regulatory
Information shall be undertaken in written, electronic and/or oral form from
time to time, as necessary or as reasonably requested, and, in general, in
meetings of the Joint Committee. All

 

19

--------------------------------------------------------------------------------


 

Regulatory Information under this Section 3.5 will be exchanged in English to
the extent possible.

 

ARTICLE 4

 

REGULATORY MATTERS

 

4.1          Gilead Marketing Authorization Applications and Regulatory
Approval.  In the Gilead Territory, Gilead shall file and own all INDs (if
applicable), Marketing Authorization Applications and Regulatory Approvals for
Products for the Licensed Indication, and shall be solely responsible for all
communications with Regulatory Authorities in the Gilead Territory in relation
thereto (to the extent permitted by law).

 

4.2          Gilead Access to JT Know-How and Filings.

 

(a)           Regulatory Data.  Without limiting the generality of Section 3.5,
JT shall, as soon as practicable after the Effective Date, provide, to the
extent not previously provided,  Gilead copies of all IND drafts to be submitted
by JT or its Affiliates. JT shall also provide Gilead with additional material
information, data (in draft or final report form) and Know-How that is
reasonably required for Regulatory Approval of Products for the Licensed
Indication in the Gilead Territory, together with all material subsequent
correspondence and data submissions relating to the foregoing, as soon as
practicable.  JT will use reasonable efforts to cooperate with Gilead and to
advise Gilead with respect to questions raised with Gilead by Regulatory
Authorities within the Gilead Territory regarding Products (and agreed to by JT
as provided in this Section 4.2(a)); provided that Gilead shall nevertheless
continue to have the primary responsibility to prepare responses and respond to
all such questions and inquiries.

 

(b)           Form of Transfer; Items not Transferred.  Pursuant to the
Confidential Disclosure Agreements, JT shall provide all regulatory data and
related documentation that it is required to provide to Gilead hereunder in
electronic form, to the extent that an electronic copy is reasonably available
to JT or its Affiliates.  JT shall not be required to provide in paper form to
Gilead any such item that JT provides to Gilead in electronic form, except items
which may be required by Regulatory Authorities in the Gilead Territory to be
submitted in their original form.  Gilead shall have the right, in accordance
with Section 4.2(c), to reference and incorporate such data in Gilead’s
regulatory filings for Products in the Gilead Territory.  The Parties shall
discuss the form in which the Parties shall exchange Know-How pursuant to
Sections 3.5, 4.2 and 4.3, where not expressly provided in such Sections.

 

(c)           JT Regulatory Filings.  Subject to Section 12.2, JT hereby grants
Gilead the right to reference all of JT’s (including its Affiliates,
Sublicensees and distributors) Regulatory Approvals for the Products for the
Licensed Indication in Japan, and all subsequent correspondence and data
submissions relating thereto, in Gilead’s regulatory filings for Products for
the Licensed Indication in the Gilead Territory.  Such right shall be
transferable to Gilead’s Affiliates, Sublicensees and distributors.

 

20

--------------------------------------------------------------------------------


 

4.3          JT Access to Gilead Know-How and Filings.

 

(a)           Use.  Subject to Section 12.2, JT shall have the right to use and
incorporate all Gilead Know-How provided to it pursuant to Section 3.5 in
Marketing Authorization Applications for Products.  Gilead hereby grants JT,
subject to Section 12.2, the right to reference all of Gilead’s and its
Affiliates’ and Sublicensees’ INDs (if relevant), Marketing Authorization
Applications, Regulatory Approvals and post-approval Phase IIIB/IV data for
Products in such JT regulatory filings.  Such rights shall be transferable to
JT’s Affiliates, its other Sublicensees and distributors.  Gilead shall provide
JT with an electronic copy of each IND (if relevant), Marketing Authorization
Application and other Gilead regulatory filing for Products in the Gilead
Territory, and of all of Gilead’s and its Affiliates’ and Sublicensees’ material
subsequent correspondence and data submissions relating thereto, as well as a
copy of Gilead’s post-approval Phase IIIB/IV data and a status report regarding
all Gilead’s and its Affiliates’ and Sublicensees’ regulatory filings for
Products in the Gilead Territory and material events occurring in relation
thereto (to the extent not otherwise provided to JT pursuant to this Section
4.3).  Gilead shall provide such copies as soon as practicable after any
regulatory filing.

 

(b)           Sublicensee Permission; Transferability to Sublicensees.  Gilead
shall require its Affiliates and Sublicensees hereunder (i) to permit Gilead to
provide to JT any of such Affiliate’s Gilead Know-How, or any of such
Sublicensee Know-How; and (ii) to grant to JT the right to reference any IND,
Marketing Authorization Application or Regulatory Approval containing such
Know-How for the purposes set forth in Section 4.3(a).  Gilead shall also
require its Affiliates and Sublicensees to disclose to Gilead and to allow
Gilead to disclose to JT all Know-How that Gilead must report pursuant to
Section 4.4.

 

4.4          Adverse Event Reporting and Safety Data Exchange.  The Parties
shall report, and take other actions in relation to, adverse events experienced
with Products that are reported or otherwise known to them, their Affiliates or
their Sublicensees in accordance with a “Safety Data Exchange Protocol” to be
agreed upon at the appropriate time by the Parties.

 

4.5          Communications; Regulatory Filings.

 

(a)           Gilead.  Gilead shall be responsible for making the filings for
Regulatory Approval in the Gilead Territory.  Except as may be required by law
and unless explicitly requested or permitted in writing to do so by JT, Gilead
shall not communicate with any Regulatory Authority having jurisdiction in the
JT Territory regarding any Product, or file any IND or Marketing Authorization
Application for Products in the JT Territory.  The foregoing restrictions shall
cease to be applicable on a country-by-country basis upon the expiration of the
last-to-expire Valid Claim of a JT Patent in such country, provided that Gilead
shall not utilize any JT Know-How other than with respect to a Product or
Compound; and, provided further that nothing in the foregoing shall contravene
Gilead’s confidentiality obligations under this Agreement or the Confidential
Disclosure Agreements.

 

(b)           JT.  JT shall be responsible for making the filings for Regulatory
Approval in the JT Territory.  Except (i) as may be required by law or (ii) as
provided for in the Safety Data Exchange Protocol, and unless explicitly
requested or permitted in writing to do so by Gilead, JT shall not communicate
regarding any Product with any Regulatory Authority having jurisdiction in the
Gilead Territory or file any IND or Marketing Authorization Application for
Products in the Gilead Territory.  The foregoing restrictions shall cease to be

 

21

--------------------------------------------------------------------------------


 

applicable on a country-by-country basis upon the expiration of the
last-to-expire Valid Claim of a JT Patent in such country, provided that JT
shall not utilize any Gilead Know-How other than with respect to a Product or
Compound; and, provided further that nothing in the foregoing shall contravene
JT’s confidentiality obligations under this Agreement or the Confidential
Disclosure Agreements.

 

ARTICLE 5

 

COMMERCIALIZATION

 

5.1          Performance.

 

(a)           Gilead Activities.  Gilead shall have sole responsibility for
Commercializing any Product for the Licensed Indication in the Gilead Territory,
as provided in this Article 5. Gilead shall devote Diligent Efforts to
Commercialize a Product for use in the treatment of HIV infection in the Gilead
Territory in accordance with this Agreement. Gilead shall bear all of the costs
and expenses incurred in connection with all such Commercialization.

 

(b)           JT Activities.  JT may Commercialize Products in the JT Territory,
but shall not be under any obligation to do so.  JT shall bear all the costs and
expenses incurred in connection with any such activities performed.

 

5.2          Commercialization Plans.

 

(a)           Gilead Commercialization Plan.

 

(i)            On or before the filing of an MAA or NDA for a Product to be
Commercialized in the Gilead Territory, Gilead shall provide the Gilead
Commercialization Plan to the Joint Committee (“Gilead Commercialization
Plan”).  Gilead shall update the Gilead Commercialization Plan not less than
once annually and no later than [*] of each year, and submit such updated Plan
to the Joint Committee for review and comment.

 

(ii)           The Gilead Commercialization Plan will describe, among other
things:  (A) current status of Regulatory Approval for such Product; (B)
estimated timelines of milestones for obtaining [*] (including without
limitation [*]) of [*] such Product; (C) pricing [*]; (D) plans for [*] for such
Product; (E) [*] for Product in the [*] in each of the [*];  (F) [*] for Product
for [*]; (G) [*] against the [*] presented at the preceding Joint Committee
meeting and a [*] between such [*] and the [*]; (H) for each [*], the total
number of Gilead [*] the Product, and the expected [*] the Product by [*]; and
(I) and other significant events occurring in relation thereto.  The Gilead
Commercialization Plan will provide a level of detail reasonably sufficient to
enable JT to determine whether Gilead’s activities are consistent with the
requirements of Sections 5.1(a) and 5.3.

 

(iii)         Gilead shall informally update the Joint Committee periodically
regarding Gilead’s significant Commercialization activities for Products for the
Licensed Indication in the Gilead Territory.  In addition, at each meeting of
the Joint Committee, Gilead shall present written reports to the Joint Committee
on such activities summarizing Gilead’s

 

22

--------------------------------------------------------------------------------


 

significant Commercialization activities with respect to Products in the Gilead
Territory pursuant to this Agreement.

 

(b)           JT Commercialization Plan.

 

(i)            If JT should in its discretion elect to Commercialize Products in
the JT Territory, JT shall provide the JT Commercialization Plan to the Joint
Committee (“JT Commercialization Plan”) within sixty (60) days after any request
by JT to transfer an NDA or MAA to JT for the purpose of effecting Commercial
Launch in the JT Territory.  JT shall thereafter update any JT Commercialization
Plan not less than once annually and no later than [*] of each year, and submit
such revised or updated Plan to the Joint Committee for review and comment.

 

(ii)           Any JT Commercialization Plan will describe, among other things:
 (A) current status of Regulatory Approval for such Product; (B) estimated
timelines of milestones for obtaining [*] (including without limitation [*]) of
[*] such Product; (C) pricing [*]; (D) plans for [*] for such Product; (E) other
significant events occurring in relation thereto.  Any JT Commercialization Plan
will provide a level of detail reasonably sufficient to enable Gilead to
determine whether JT’s activities are consistent with the requirements of 5.1
and 5.2(c).

 

(iii)         JT shall informally update the Joint Committee periodically
regarding any significant JT Commercialization activities for Products for the
Licensed Indication in the JT Territory.  In addition, at each meeting of the
Joint Committee, JT shall present written reports to the Joint Committee on such
activities summarizing any significant JT Commercialization activities with
respect to Products in the JT Territory pursuant to this Agreement.

 

(c)           Principles of Commercialization Plans and Global Efforts under
Commercialization Plans.  The Gilead Commercialization Plan and JT
Commercialization Plan defined under this Article 5 shall be consistent with and
address each Party’s efforts to maximize global Commercialization of a Product
for treatment of HIV infection.  Notwithstanding anything in this Agreement to
the contrary, each Party shall be responsible for and control its own
Commercialization Plan, and shall consider in good faith any comments by the
Joint Committee or the other Party on such Commercialization Plan, provided that
the final determination as to the content of such Commercialization Plan shall
reside in the Party responsible for the Commercialization Plan.

 

(i)            Gilead’s diligence obligations under Section 5.1(a) shall include
efforts to maximize overall Commercialization of a Product in the Gilead
Territory.  In determining whether or not to initiate Commercial Launch in a
particular country in the Gilead Territory, Gilead may appropriately consider
(A) legal, political, economic, intellectual property, trade, pricing, health
care policy and infrastructure, regulatory infrastructure, environmental and
other relevant factors that may result from Commercial Launch in that country;
(B) how such factors or results may impact Commercialization of a Product in
that country; and (C) how such factors and results may impact the
Commercialization of such Product globally.

 

23

--------------------------------------------------------------------------------


 

(ii)           If Gilead does not initiate Commercial Launch in a particular
country and JT reasonably believes that such failure to Launch constitutes a
breach of Gilead’s diligence obligations under Section 5.1(a), then JT shall
notify Gilead in writing of its concerns and may request information supporting
Gilead’s decision.  Gilead shall promptly respond to JT’s written notice and any
request for supporting information by (A) providing JT with information
supporting its decision to not initiate Commercial Launch of the Product in the
particular country; (B) initiating Commercial Launch of the Product in such
country; or (C) acknowledging that Gilead has not fulfilled its diligence
obligations in such country.  If upon receipt of any supporting information from
Gilead, JT still believes that Gilead has not exercised its diligence
obligations with respect to the Commercial Launch of a Product in such country,
then JT may raise the issue to the Joint Committee for discussion and for
facilitation of potential resolution.  If such issue is not resolved through
discussions in the Joint Committee, the Joint Committee may refer the issue to
dispute resolution in accordance with Article 15.

 

(iii)         If an issue under this Section 5.2(c) is subject to arbitration
under Article 15 and such arbitration results in a binding determination that
Gilead failed to exercise its diligence obligations with respect to the
Commercial Launch of a Product in such country and that factors favorable to
Commercial Launch did exist, or if Gilead makes the acknowledgement in Section
5.2(c)(ii)(C), then Gilead shall elect to either (A) [*] or (B) [*].  If JT
accepts such [*], JT shall have the right (including through Affiliates or
Sublicensees) following such [*].  If JT (i) does not accept [*] when they are
offered by Gilead; (ii) JT does [*]; or (iii) JT [*].   The terms
“commercialize” and “commercialization” for purpose of this subsection
5.2(c)(iii) include the initiation by JT of a commercial discussion with
potential Sublicensees or distributors.

 

(iv)          In determining if Gilead has exercised diligence, the arbitrator
in the arbitration shall consider the factors in Section 5.2(c)(i).  In
addition, the arbitrator may consider the [*] by Gilead in the country as a
factor in justifying a [*] in a particular country if, under similar
circumstances, a [*].

 

5.3          Promotional Materials.

 

(a)           Preparation of Promotional Materials.  Gilead shall prepare or
have prepared Promotional Materials for Products for the Licensed Indication in
the Gilead Territory.  Consistent with applicable law, Gilead shall provide to
the Joint Committee exemplars and/or representative samples of all Promotional
Materials for Products pursuant to mutually agreed-upon procedures and
timelines.   JT or its Affiliates will have the right to use such Promotional
Materials in the Commercialization of Products for the Licensed Indication in
the JT Territory.

 

(b)           Filing of Promotional Materials.  To the extent required by
applicable regulatory requirements, Gilead shall file all Promotional Materials
as required by the appropriate Regulatory Authority in the Gilead Territory. 
All Promotional Materials and Product Labeling shall, to the extent permitted by
law, identify JT as the licensor of Products.

 

(c)           JT’s Use of Promotional Materials.  Gilead shall use commercially
reasonable efforts to respond to JT’s or its Affiliates’ request for, and to
provide JT or its Affiliates with, the following materials, information and
opportunities (to the extent available to Gilead), which shall be used by JT or
its Affiliates for the Commercialization of Products for the

 

24

--------------------------------------------------------------------------------


 

Licensed Indication in the JT Territory: (i) samples of Gilead’s Promotional
Materials used for sales of Products; (ii) training materials used by Gilead to
train its sales force for Products; (iii) opportunities for two employees of JT
or its Affiliates to participate in Gilead’s training programs, on terms
described in the License Agreement between the Parties dated July 31, 2003, that
are established for the specific purpose of training Gilead’s sales force to
promote Products; and (iv) other public information or materials that are
reasonably necessary for Commercialization of Products in the JT Territory.

 

5.4          Other Agenda Items. Prior to any meeting of the Joint Committee,
any member of the Joint Committee may request that the Chairperson of the Joint
Committee put on the agenda for such upcoming meeting one or more of the
following items for discussion:

 

(a)           Gilead’s performance of its obligations under Section 5.1(a);

 

(b)           Any matter contained in the Gilead Commercialization Plan, or
Gilead’s activities thereunder; or

 

(c)           Any matter contained in the JT Commercialization Plan, or JT’s
activities thereunder.

 

5.5          Global Access Program.  Gilead may from time to time add to
Schedule 1.65 the names of additional countries participating in the Gilead
Global Access Program; provided, however, that prior to making any such
additions, Gilead shall provide to JT: (a) [*]; and (b) a reasonable time in
which to discuss any such additions with Gilead.  Gilead shall undertake
commercially reasonable efforts to seek to [*] in the Gilead Global Access
Program, which efforts are consistent with those Gilead uses with its other HIV
products.  Gilead will discuss in good faith with JT any such [*] and shall keep
JT reasonably informed of actions taken in furtherance of such efforts to [*] in
the Gilead Global Access Program.  In any Gilead press release announcing an
expansion of the Gilead Global Access Program with respect to the Product,
Gilead will include a statement to the effect that JT has agreed to waive its
right to a royalty on sales of the Product in the countries participating in the
Gilead Global Access Program.

 

ARTICLE 6

 

LICENSES, RIGHTS OF NEGOTIATION AND DISCUSSION

 

6.1          License to Gilead. Subject to the terms and conditions of this
Agreement, JT hereby grants to Gilead an exclusive (even as to JT except to the
extent provided in this Article 6), royalty-bearing license under the JT
Technology to Develop, make, have made, use, sell, have sold, offer for sale and
import Compounds and Products for the Licensed Indication in the Gilead
Territory. Gilead shall have the right to sublicense [*] It is understood by the
Parties that [*] for the grant of any sublicense for commercialization rights to
any JT Technology [*].

 

6.2          Licenses to JT.  Subject to the terms and conditions of this
Agreement, Gilead hereby grants to JT an exclusive, fully-paid license or
sublicense under the Gilead Technology

 

25

--------------------------------------------------------------------------------


 

to (a) Develop, make, have made, use, sell, have sold, offer for sale and import
Compound and Products for the Licensed Indication in Japan, (b) Develop, make,
have made, use and import Compound and Products worldwide, solely in furtherance
of JT’s rights to the Compound or Products under applicable law or hereunder,
and (c) upon the expiration in a particular country of the Payment Term or
reversion pursuant to Section 5.2(c)(iii) or Article 14, to sell, have sold, and
offer for sale Compound and Products in such country.  JT shall have the right
to sublicense [*].  Such sublicense shall be sublicenseable through one (1) or
more tiers of Sublicensees [*].

 

6.3          Use of Trademarks by JT.  Subject to the terms and conditions of
this Agreement, Gilead hereby agrees to grant to JT (with right of sublicense to
JT’s Affiliates and licensees) a perpetual, fully paid-up, exclusive license to
use the Trademark in the JT Territory for the Development and Commercialization
of Products. JT shall have the right to sublicense, subject to Gilead’s prior
written consent, which shall not be unreasonably withheld or delayed.  Such
sublicense shall be sublicenseable through one (1) or more tiers of sublicensees
without Gilead’s prior written consent.

 

6.4          Third Party Licenses.

 

(a)           Inclusion of Right to Sublicense.  In the event that either Party
obtains from a Third Party a license under Sublicensee Patents or Sublicensee
Know-How, such Party shall, subject to Section 6.4(b), use its commercially
reasonable efforts to include in such license a right to grant a sublicense on
the same terms and conditions to the other Party solely to support the license
grants contained in Sections 6.1 and 6.2.

 

(b)           Payments to Third Parties.  It is understood by both Parties that,
regarding any license or sublicense described in Section 6.4(a), if a Party (the
“First Party”) is obliged to make payments to Third Parties relating to the
license or sublicense under a specific Patent or Know-How to the other Party
(the “Other Party”), the First Party shall provide written notice to the Other
Party in a timely manner about the details of such payment obligations. The
Other Party shall provide written notice to the First Party in a timely manner
indicating whether it:

 

(i)            accepts responsibility for (x) all such payments to the extent
they relate to the license or sublicense in question or (y) in the case such
payments are based upon global sales, its pro-rata portion of such payments
based upon sales inside or outside of the Gilead Territory, as the case may be,
or (z) in case such payments are not based upon sales inside or outside of the
Gilead Territory, as the case may be, or

 

(ii)           declines to accept responsibility for such payment.  If the Other
Party declines to accept such responsibility, the specific Patent or Know-How
shall not be regarded as a part of the license or sublicense granted pursuant to
Section 6.4(a).

 

6.5          Affiliate and Sublicensee Obligations.  To the extent applicable,
each Party shall require: (a) its Affiliates to grant the other Party a license
under such Affiliates’ Patents and Know-How to the extent necessary for or
actually used during the Term in such Party’s or such Party’s Affiliate’s
Development and Commercialization activities under this Agreement; and (b) its
Sublicensees to grant the other Party a license under such Sublicensee’s
Sublicensee Patents

 

26

--------------------------------------------------------------------------------


 

and Sublicensee Know-How, to the extent necessary for or actually used during
the Term in such Party’s or such Party’s Sublicensee’s Development and
Commercialization activities under this Agreement.

 

6.6          Covenants Regarding Use of Patents and Know-How.

 

(a)           JT Scope of License.  JT covenants that it shall not practice the
Gilead Technology outside the scope of the licenses granted to it pursuant to
this Article 6.

 

(b)           Gilead Scope of License.  Gilead covenants that it shall not
practice the JT Technology outside the scope of the licenses granted to it
pursuant to this Article 6.

 

6.7          Other Integrase Products.

 

(a)           Permitted Gilead Activities.  During the Term and in the Gilead
Territory, Gilead or its Affiliates or Sublicensees may (i) [*]; or (ii) [*]. 
If Gilead or its Affiliates elects to develop and/or commercialize such product
under this Section 6.7, including through a license to a Third Party, Gilead
shall, prior to [*].

 

(b)           Effect on Gilead’s Obligations.  In the event that JT believes
that Gilead’s activities or potential activities relating to any such product
will result in a conflict with Gilead’s obligations under Section 3.1(a) or
5.1(a), JT shall so inform Gilead in writing, stating the basis for its belief. 
The Parties shall negotiate in good faith an appropriate mechanism to address
the issues raised by JT.  If, after [*] days of good faith negotiation, the
Parties cannot agree on an appropriate mechanism, such [*], and, in the event
that the [*].

 

(c)           Developing and Selling Multiple Products.  Any development and/or
commercialization described in this Section 6.7 [*] affect Gilead’s level of
Development and/or Commercialization efforts relating to the Product; provided,
however, that the Parties agree that: (A) Gilead may utilize the synergies and
efficiencies of two [*] without such utilization being considered diminished
effort; and (B) the existence of a second [*] as a result of such synergies, or
a loss of sales or market share (or potential therefor) for the Product, even
where Gilead exerts the same level of effort.

 

(d)           [*]  Gilead agrees that neither it nor its Affiliates shall
license any [*] from any Third Party except that:  (i) beginning on the [*] this
covenant shall be inapplicable to any such license for [*] that has not yet [*]
and (ii) this covenant shall be inapplicable after the occurrence of the later
of (x) the [*] and (y) the [*].

 

6.8          [*].

 

(a)           Right of First Negotiation.

 

(i)            When and if the JT compound known as [*] JT shall so notify
Gilead in writing. The notice shall include the information described in Section
6.8(b).

 

(ii)           Gilead shall have [*] after receipt of the notice described in
Section 6.8(b) (or, if later, [*] after receipt of any materials and information
properly requested

 

27

--------------------------------------------------------------------------------


 

by Gilead pursuant to Section 6.8(b)), to notify JT in writing that Gilead
wishes to enter into exclusive negotiations with JT to acquire a license to
develop and commercialize [*].

 

(iii)         Upon delivery to JT of the notice described in Section 6.8(a)(ii),
JT shall negotiate exclusively with Gilead in good faith, for not less than [*],
the terms and conditions of such a license.  If in the course of such
negotiation Gilead offers, in writing, terms and conditions as adjusted pursuant
to Section 6.8(b) for a license that are in the [*] not [*] for JT than those
contained in this Agreement for the Compound (other than this Section 6.8), then
JT shall agree to such terms and conditions, and the Parties shall enter into a
license agreement with modifications appropriate for the circumstances.  For
clarity, potential [*] under Section 6.8(c) will not be considered when
determining whether the proposed terms for a license to [*] are in the [*] for
JT than those contained in this Agreement for the Compound.

 

(iv)          Unless otherwise agreed by the Parties in writing prior to the
expiration of the [*] period described in Section 6.8(a)(iii), JT or its
Affiliate shall after the expiration of such [*] period be free to enter into an
agreement with any Third Party for the development or commercialization of [*].

 

(b)           Information and Material to be Provided to Gilead.

 

(i)            No later than [*] of each year, until Gilead acquires a license
to [*] or its rights expire under this Section 6.8, JT shall provide to Gilead:
(A) a summary of [*] and other matters as JT can reasonably provide on a
non-confidential basis relating to [*];  (B) should Gilead so request in
writing, sufficient quantities of materials comprising [*] to allow Gilead to
determine its interest in [*], which material shall be provided under a material
transfer agreement then in effect between the Parties, and on similar terms as
those contained in the Material Transfer Agreement dated October 6, 2004; and
(C) any other information, ancillary to the information already provided
(including Confidential Information), which is reasonably requested in writing
by Gilead, to the extent such information is available to JT or its Affiliates
or licensees or can be made readily available to any of them without substantial
additional cost.

 

(ii)           The notice provided by JT pursuant to Section 6.8(a)(i) and
Section 6.8(b)(i) shall include the information described in Section
6.8(b)(i)(A) to the extent it has not been previously provided to Gilead. 
Following receipt of such notice, Gilead may request, and JT shall provide, the
material and information described in Section 6.8(b)(i)(B)-(C) on the terms
described therein whether or not Gilead has previously requested and received
such material and information.

 

(c)           [*].  If Gilead and JT elect to enter into an agreement for the
Development and Commercialization of [*], and if, at any time prior to
termination of any such agreement, Gilead discontinues Development and/or
seeking Regulatory Approval of a Compound or Product pursuant to this Agreement
and a termination of this Agreement has become effective, [*] of the license fee
and milestone payments paid by Gilead to JT with respect to the Compound or
Product shall be [*] the corresponding license fee and milestone payments
remaining payable pursuant to the agreement for [*] at the time of such
termination.  No such [*] shall be available while Gilead pursues Development
and/or Commercialization of [*] until the termination of this

 

28

--------------------------------------------------------------------------------


 

Agreement has become effective.  In addition, the Net Sales of Products
hereunder and of [*] under the agreement therefor shall be [*] for purposes of
application of the royalty rates under Section 8.3 and the comparable provision
in the agreement for [*].  So long as both this Agreement and the agreement for
[*] remain in effect, [*], the diligence obligations of Gilead under Sections
3.1(a) and 5.1(a) of this Agreement and the comparable diligence obligations
contained in the agreement for [*] shall each be deemed satisfied if the
diligence obligations in either or both of said agreements has been satisfied.

 

6.9          No Implied Licenses.  Except as expressly set forth in this
Agreement, neither Party grants any license under its intellectual property
rights (including without limitation Patents) to the other Party.

 

ARTICLE 7

MANUFACTURE AND SUPPLY

 

7.1          Supply.  After the Effective Date, Gilead shall be responsible for
the manufacture of all additional quantities of Compound and finished materials
necessary for the Development and Commercialization of Products in Gilead
Territory.  Further, to the extent requested by JT, Gilead shall supply JT and
its Affiliates and Sublicensees fully for their respective material requirements
for such activities in Japan.  If Gilead elects to Develop and Commercialize a
new formulation of Product for Gilead Territory, JT shall have the right to be
supplied for such formulation for its activities in Japan.  The supply needs of
JT (and its Affiliates and licensees), Gilead and other purchasers shall be
treated equally by Gilead (including in terms of quality and delivery times and
in circumstances involving shortages of Product).  Gilead shall use its Diligent
Efforts to supply such amounts of Product pursuant to the terms set forth in a
Supply Agreement to be separately made and entered into between the Parties
including standard terms and conditions similar to those agreed upon in the
Viread Supply Agreement.  For clarity, JT reserves the right to manufacture and
have manufactured, in the Gilead Territory, all quantity of bulk and finished
materials necessary for the commercialization of Product in Japan.  JT will
discuss its plans with respect to the manufacture of Product in advance with
Gilead, and will in good faith work to minimize any negative impact of such
manufacturing on Gilead’s planning and reservation of manufacturing capacity for
supply to JT.

 

7.2          Price.  JT’s ex-works purchase price for a Product shipped pursuant
to this Section 7.2 shall be equal to Gilead’s Manufacturing Cost plus a [*]
percent [*] markup thereon. In the event that the Manufacturing Cost cannot be
calculated in advance of an order, Manufacturing Cost of the previous year shall
be used.  In February of the following year a true-up calculation shall be
performed to determine the Manufacturing Cost.  This true-up calculation shall
base the Manufacturing Cost on the December 31 exchange rates of the previous
year.  Any overpayment or underpayment by JT will be balanced in March of the
respective year.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 8

 

COMPENSATION

 

8.1          License Fee.  Within ten (10) business days after the Effective
Date, Gilead shall pay to JT a license fee of fifteen million dollars
($15,000,000) in cash by wire transfer of immediately available funds into an
account designated by JT.  Such license fee shall be [*] hereunder.  For
clarification, the license fee hereunder shall be paid to JT from Gilead and/or
its Affiliates from the United States and/or up to two (2) other jurisdictions
for which no withholding tax is applicable.

 

8.2          Milestone Payments.

 

(a)           HIV.  Gilead shall make the following milestone payments to JT
based on achievement of the following regulatory and Commercialization milestone
events with respect to HIV for Products in the Gilead Territory as set forth in
this Section 8.2.  Gilead shall notify JT promptly in writing after first
achievement of each of the milestone events listed below, and Gilead shall pay
to JT the amounts set forth below.  Such report and payment may occur together,
at the same time, within [*] days of Gilead’s achievement of the relevant
milestone event for a Product.  Each milestone payment by Gilead to JT hereunder
shall be payable only once, regardless of the number of times achieved with one
Product or multiple Products for use with respect to HIV.  Each such payment
shall be [*] under this Agreement.  For clarification, the milestone payments
hereunder shall be paid to JT from Gilead and/or its Affiliates from the United
States and/or up to two (2) other jurisdictions for which no withholding tax is
applicable.

 

Milestone Event for a Product containing Compound

 

Payment
Amount

 

1.

First [*] (the “First Event”)

 

$

[*]

 million

 

 

 

 

 

 

2.

First [*] (the “Second Event”)

 

$

[*]

 million

 

 

 

 

 

 

3.

Filing of [*] (the “Third Event”)

 

$

[*]

 million

 

 

 

 

 

 

4.

Regulatory Approval of [*] (the “Fourth Event”)

 

$

[*]

 million

 

 

 

 

 

 

5.

Filing of [*] (the “Fifth Event”)

 

$

[*]

 million

 

 

 

 

 

 

6.

Regulatory Approval of [*] (the “Sixth Event”)

 

$

[*]

 million

 

 

 

 

 

 

7.

First achievement of Net Sales in the Gilead Territory equal to $[*] million in
a calendar year

 

$

[*]

 million

 

 

 

 

 

 

 

Maximum Total:

 

$

90

 million

 

30

--------------------------------------------------------------------------------


 

Notwithstanding anything else herein:

 

(1)             if the Second Event has occurred, the First Event shall be
deemed to have occurred or been completed and the corresponding event payment
shall become due;

 

(2)             if the Third Event or the Fifth Event has occurred, the Second
Event shall be deemed to have occurred or been completed and the corresponding
event payment shall become due;

 

(3)             if the Fourth Event has occurred, the Third Event shall be
deemed to have occurred or been completed and the corresponding event payment
shall become due; and

 

(4)             if the Sixth Event has occurred, the Fifth Event shall be deemed
to have occurred or been completed and the corresponding event payment shall
become due.

 

(b)           Other Indications.  If Gilead desires to pursue Development and
Commercialization of a Product or Compound for any Other Indication, the Parties
will agree on a schedule of payments for achievement of regulatory and
Commercialization milestone events with respect thereto for Products in the
Gilead Territory.  If the Parties cannot reach an agreement, they may submit the
matter for resolution in accordance with the executive negotiation and
arbitration procedures set forth in Section 15.1.

 

8.3          Royalty Payments.

 

(a)           Rates.  Gilead shall pay JT a royalty based on Net Sales of
Products sold by Gilead and its Affiliates and Sublicensees in such country in a
given calendar year during the Payment Term for each Product according to the
following rates:

 

(i)            [*] percent ([*]%) of the portion of aggregate Net Sales of
Products in the Gilead Territory that is less than or equal to [*] million
Dollars ($[*]) in any calendar year;

 

(ii)           [*] ([*]%) of the portion of aggregate Net Sales of Products in
the Gilead Territory that exceeds [*] million Dollars ($[*]) and that is less
than or equal to [*] million Dollars ($[*]) in any calendar year; and

 

(iii)         [*] percent ([*]%) of the portion of aggregate Net Sales of
Products in the Gilead Territory that exceeds [*] million Dollars ($[*]) in any
calendar year.

 

(b)           Sales by Sublicensees.  Upon request by Gilead, the Parties will
in good faith discuss whether an adjustment to the royalty applicable on Net
Sales made by Sublicensees outside the Major Markets is appropriate, and if the
Parties agree in writing to any adjustment, the royalty rate pursuant to Section
8.3(a) for such sales will reflect such adjustment.

 

(c)           Example Calculation.  For example, if aggregate Net Sales of a
Product for the Licensed Indication throughout the Gilead Territory were equal
to [*] million Dollars [*] in a calendar year, and no offsets or reductions
described in Sections 8.3(f), (g) or (h) are

 

31

--------------------------------------------------------------------------------


 

applicable, then the royalty payable to JT hereunder for such total Net Sales
would be equal to [*] plus [*] plus [*], for a total royalty of [*] Dollars [*].

 

(d)           Payment Term.  “Payment Term” shall mean, the period of time
beginning upon the date of Commercial Launch of a Product in the Gilead
Territory, and ending upon the later of, on a product-by-product basis: (i) the
[*] year anniversary of such Commercial Launch; or (ii) expiration of the
last-to-expire Valid Claim of a JT Patent in the Gilead Territory which Valid
Claim would be infringed by the manufacture, use or sale of a Product.

 

(e)           Payment for Non-Patent Benefits. This Section 8.3 is intended to
provide for payments equal to the percentages of Net Sales set forth above for a
minimum of [*] years from Commercial Launch of each Product in the Gilead
Territory, or a longer period if JT Patents covering Products in the Gilead
Territory are in effect after such time period.  In establishing this payment
structure, the Parties recognize, and Gilead acknowledges, the substantial value
of the various actions and investments undertaken by JT prior to the Effective
Date.  Such value is significant and in addition to the value of JT’s grant to
Gilead of a patent license pursuant to Section 6.1, as it enables the rapid and
effective market introduction of the Products for the Licensed Indication in the
Gilead Territory.  The Parties agree that the royalty payments calculated as a
percentage of Net Sales (plus the license fee and the cost reimbursements
provided for elsewhere herein) provide fair compensation to JT for these
additional benefits.

 

(f)            Generic Products.  If a Third Party is selling in any country
units of a Generic Product that, in any calendar year, are greater than [*]
percent [*] of the sales by Gilead, its Affiliates and Sublicensees of units of
such Product (where the API for such Product is chemically identical to the API
for the Generic Product) in such country in such year, then the Parties will in
good faith discuss a reduction of royalties due under Section 8.3(a) for such
country.  If the Parties cannot agree on the amount of such reduction, the
royalty due by Gilead pursuant to this Section 8.3 for such country shall be
reduced by [*] percent ([*]%) of that which would otherwise be due under Section
8.3(a) for such year.

 

(g)           Payment of Patent Costs.  In the event that Gilead reasonably
elects to prosecute and maintains a patent application within the JT Patents
pursuant to Section 9.3(b) in any country, then Gilead shall provide an
accounting of such costs to JT and shall offset [*] percent ([*]%) of the
reasonable costs thereof against amounts due to JT for such country pursuant to
Section 8.3.

 

(h)           Third Party Royalties.  Promptly upon learning of the need for any
payments needed to secure Offsetting Patents in any country, Gilead shall give
written notice to JT specifying the amount of such payments and describing the
Offsetting Patents.  The royalty payments required to be paid on any given date
in such country pursuant to Section 8.3 shall be subject to an offsetting
reduction on such date by Gilead in an amount equal to [*] Percent ([*]%) of the
amount of Third Party Royalties that are paid to secure Offsetting Patents in
such country.

 

(i)            Limitation.  Notwithstanding the foregoing, no offsets or
reductions made by Gilead in any country pursuant to Section 8.3(f), (g) and (h)
shall in the aggregate exceed an

 

32

--------------------------------------------------------------------------------


 

amount equal to [*] Percent ([*]%) of the amount otherwise due pursuant to
Section 8.3 in such country.  Any amount that has not been offset because of
this Section 8.3(i) shall be eligible for offset against the next succeeding
royalty payment or payments due for such Product in such country.  If such
deferred offset is again limited by Section 8.3(i), the deferred amount shall be
subject to offset against future royalty payments for such Product successively
until a total of [*] Percent ([*]%) of all Third Party Royalties made in respect
of such Product in such country have been offset against royalty payments paid
by Gilead for such Product in such country.

 

8.4          Payment, Rules and Procedures.

 

(a)           Quarterly Reports. Royalties, payments hereunder and written
reports showing the calculation and the basis for the payments shall be made by
Gilead within [*] days after the end of each Calendar Quarter in which such
sales of Product occur in Gilead Territory.

 

(b)           Other Reports. Within [*] days following the end of each Calendar
Quarter in which sales of Product occur in Gilead Territory, in the case of
sales by Gilead or its Affiliates, or within [*] days after Gilead receives the
account of Net Sales from its Sublicensee in the case of sales by Gilead’s
Sublicensees, Gilead shall submit to JT an estimate of the Net Sales in each
country of the Gilead Territory that occurred in the preceding Calendar Quarter,
together with any corrections to estimates submitted in prior Calendar Quarter
of the same year.

 

(c)           United States Dollars.  Royalty payments by Gilead to JT hereunder
shall be made in United States Dollars, based on calculations of such Net Sales
converted and stated in United States Dollars.  For clarification, the royalty
payment hereunder shall be paid to JT from Gilead and/or its Affiliates from the
United States and/or up to two (2) other jurisdictions for which no withholding
tax is applicable.

 

(d)           Exchange Rate.  Gilead shall use an exchange rate equal to the
spot rate as published in the Eastern Edition of the Wall Street Journal as of
the close of business on the business day that is two (2) business days before
the last business day of the prior month for each month in the applicable
Calendar Quarter.  For example, the rate used to calculate Net Sales in the
month of April would be the spot rate from the applicable business day in March;
if the last business day in March were Wednesday the 31st, the rate would be
based on the applicable spot rate for Monday the 29th, and if the last business
day in March were Monday the 31st, the rate would be based on the applicable
spot rate for Thursday the 27th.  If Gilead changes its currency system, Gilead
shall provide JT with prompt written notice and the Parties shall negotiate in
good faith a new methodology which is acceptable under GAAP.

 

8.5          Additional Information.  Gilead shall provide to JT any other
information reasonably requested by JT to determine whether Gilead has made all
payments due to JT pursuant to this Article 8.

 

8.6          Taxes and Payments.  Each Party shall be responsible for any and
all taxes levied on amounts it receives from the other under this Agreement.

 

8.7          Withholding Taxes.  If Gilead is required by law, rule or
regulation to withhold taxes from payments due JT hereunder, Gilead shall (i)
deduct those taxes from the amount remittable to JT hereunder, (ii) promptly pay
the taxes to the proper taxing authority, and (iii)

 

33

--------------------------------------------------------------------------------


 

send evidence of the obligation together with proof of payment to JT within
thirty (30) days following that payment to enable JT to claim all foreign tax
credits available to it under law.  The Parties understand that under the laws
and regulations currently in effect, no withholding taxes apply to any payments
made under this Agreement.  If changes in the applicable laws and regulations
result in withholding tax obligations on payments hereunder, the Parties will
engage promptly in good faith discussions in order to adopt changes in order to
minimize such obligations.

 

8.8          Payments to or Reports by Affiliates.  Any payment required under
any provision of this Agreement to be made to either Party, or any report
required to be made by any Party, shall be made to or by an Affiliate of that
Party if designated in writing by that Party and agreed to by the other as the
appropriate recipient or reporting entity.

 

8.9          Late Payments.  Any amounts not paid by Gilead when due under this
Agreement shall be subject to interest from and including the date payment is
due, through and including the date upon which Gilead has made a wire transfer
of immediately available funds into an account designated by JT, at an annual
rate equal to the sum of [*] percent ([*]%) plus the prime rate of interest
quoted in (i) the Money Rates section of the New York edition of the Wall Street
Journal calculated daily on the basis of a 365-day year, or (ii) if such edition
is unavailable, a similar reputable data source, or (iii) if lower, the highest
rate permitted under applicable law; provided that if a higher interest rate
applies to payments JT must make to Third Party licensors that are based upon or
derived from any late payment by Gilead under this Article 8, then such higher
rate shall apply to the portion of such late payment attributable to amounts
owed to such Third Party.

 

8.10        Accounting.  Each Party shall determine any costs and expenses that
may be reimbursed to a Party or reported by a Party under this Agreement using
its standard accounting procedures, consistently applied, to the maximum extent
practical as if such Product were a solely owned product of the determining
Party, except as specifically provided in this Agreement.  The Parties also
recognize that such procedures may change from time to time and that any such
changes may affect the calculation of such costs and expenses.  The Parties
agree that, where such changes are economically material to either Party,
adjustments shall be made to compensate the affected Party in order to preserve
the same economics as reflected under this Agreement.

 

ARTICLE 9

 

INTELLECTUAL PROPERTY

 

9.1          Ownership and Rights

 

(a)           Ownership of Inventions.  Each Party shall own any inventions made
solely by its employees, agents or independent contractors in conducting their
activities hereunder (each a “Sole Invention”).  Inventions hereunder made
jointly by employees, agents or independent contractors of each Party in the
course of performing under this Agreement shall be owned jointly by the Parties
in accordance with joint ownership interests of co-inventors as

 

34

--------------------------------------------------------------------------------


 

determined under United States patent laws (“Joint Inventions”).  Inventorship
shall be determined in accordance with United States patent laws.

 

(b)           Cooperation.  Each Party shall promptly execute all papers and
instruments, and/or require its employees or contractors to execute such papers
and instruments, as applicable, so as to effectuate the ownership of JT
Technology and Gilead Technology.

 

(c)           Updates to Schedules

 

(i)            Schedule 1.9B shall be updated from time to time by JT to list
Patents covering the structure of, or manufacture or use of, JTK-303.

 

(ii)           JT agrees to amend or supplement Schedule 1.48 from time to time
to include any JT Patent existing after the Effective Date and prior to
expiration or termination of this Agreement under Article 14.

 

9.2          IP Subcommittee.

 

(a)           Establishment and Scope.  Promptly after the Effective Date, the
Parties shall establish, as a subcommittee of the Joint Committee, a joint IP
subcommittee (the “IP Subcommittee”) to function, until the Parties agree to
disband such committee, to facilitate and discuss (i) the filing, Prosecution
and maintenance of JT Patents and Gilead Patents under Section 9.3; (ii) the
filing, prosecution, registration and maintenance of Trademarks under Section
9.7; and (iii) the need for or usefulness of any Third Party license.  The IP
Subcommittee shall operate under the procedures established in this Section 9.2.

 

(b)           Composition.  The IP Subcommittee shall be composed of three
(3) named representatives of Gilead and three (3) named representatives of JT.
Each Party shall appoint its respective representatives to the IP Subcommittee
from time to time, and may substitute one or more of its representatives, in its
sole discretion, effective upon notice to the other Party of such change.  The
members of the IP Subcommittee shall have appropriate technical or legal
credentials, experience and knowledge, and ongoing familiarity with the
Development and Commercialization of Compound(s) and Products, and related
Patents and other IP issues arising under this Agreement. Members of the IP
Subcommittee may delegate from time-to-time certain matters arising within the
IP Subcommittee as they deem appropriate. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend IP Subcommittee meetings, subject to such representative’s or
consultant’s written agreement to comply with the confidentiality and non-use
obligations equivalent to those set forth in Article 13.  Gilead shall select
one (1) of its representatives as the initial chairperson of the IP
Subcommittee.  On each anniversary of the Effective Date, the Parties shall
rotate designation of the chairperson.

 

(c)           Governance.  The IP Committee may resolve any issue before it
based on a consensus of its members.  In the event that the IP Subcommittee
cannot or does not, after good faith efforts, reach a consensus on an issue, a
majority of either Party’s representatives in the IP Subcommittee may refer such
issue to make it an item on the agenda of the Joint Committee for discussion
under the procedures set forth in Section 3.4.   With respect to the need for
any Third

 

35

--------------------------------------------------------------------------------


 

Party license described in Section 9.2(a)(iii), the Party [*] shall make the
final determination of whether to obtain such license.

 

(d)           Meetings.  The IP Subcommittee shall meet in accordance with a
schedule established by the Parties, but no less frequently than once per
Calendar Quarter, in a location mutually agreed upon by the Parties, or by means
of teleconference, videoconference or other similar communications equipment.
Additional meetings of the IP Subcommittee may also be held with the consent of
each Party, or as required under this Agreement, and neither Party will
unreasonably withhold or delay its consent to hold such an additional meeting.
Each Party shall bear its own expenses related to the attendance of such
meetings by its representatives.  No IP Subcommittee meeting may be conducted
unless at least two (2) representatives of each Party are participating. The IP
Subcommittee may choose to reduce the frequency of their meetings or disband, as
appropriate based on the reduced need for oversight of JT Patents and/or Gilead
Patents under Section 9.3, or the reduced need for oversight of Trademark issues
under Section 9.7.

 

9.3          Prosecution of Patents.

 

(a)           Prosecution.  As used herein, “Prosecution” shall mean any
procedure or practice before an administrative agency such as the United States
Patent and Trademark Office, or an equivalent agency, including but not limited
to interferences, reexaminations, reissues, oppositions, and the like.

 

(b)           JT Patents.

 

(i)            Except as otherwise set forth in this Section 9.3, JT shall be
responsible for the filing, Prosecution and maintenance of JT Patents on a
worldwide basis at its sole expense.  If JT determines to abandon or not file or
maintain any (i) Patent within the JT Patents in any country in the Gilead
Territory; or (ii) any claim or subject matter directed to a composition of
matter, manufacture or use of a Compound or Product in the Licensed Indication
in any country in the Gilead Territory, then JT shall promptly notify the
representatives of the IP Subcommittee and shall provide Gilead with thirty (30)
days prior written notice of such determination (or such other period of time
reasonably necessary to allow Gilead to assume such responsibilities).  Gilead
shall then have the opportunity to file, Prosecute and/or maintain such Patent,
claims or subject matter in such country in Gilead’s Name and at Gilead’s sole
expense, and if Gilead is Commercializing Product in such country, [*] of any
such costs incurred by Gilead shall be creditable against royalties paid to JT
under Section 8.3 in that country.

 

(ii)           Interference, Opposition, Reexamination and Reissue.  If JT
becomes aware of any request for, or filing or declaration of, any interference,
opposition, or reexamination relating to JT Patents in the Gilead Territory for
which JT is responsible for Prosecution, JT shall inform Gilead within thirty
(30) days of learning of such event. The Parties shall reasonably cooperate with
respect to such interference, opposition, or reexamination. Gilead shall have
the right to review and consult with JT regarding any submission to be made in
connection with such proceeding. JT shall give Gilead timely notice of any
proposed settlement of an interference relating to an JT Patent, and shall not
enter into such settlement without Gilead’s prior written consent (such consent
not to be unreasonably withheld or delayed).

 

36

--------------------------------------------------------------------------------


 

(iii)         English Translation of JT Patents.  JT has provided Gilead with
English language translations of the JT Patents listed on Schedule 1.48, and
will provide Gilead with English language translations of any other JT Patents
added to Schedule 1.48 after the Execution Date as soon as practicable after
such addition.

 

(c)           Gilead Patents.  Except as otherwise set forth in this Section
9.3, Gilead shall be responsible for the filing, Prosecution and maintenance of
the Gilead Patents at its sole expense. If Gilead determines to abandon or not
file or maintain any (i) Patent within the Gilead Patents in any country; or
(ii) any claim or subject matter directed to a composition of matter,
manufacture or use of a Compound or Product in the Licensed Indication in any
country, then Gilead shall promptly notify the representatives of the IP
Subcommittee and shall provide JT with thirty (30) days prior written notice of
such determination (or such other period of time reasonably necessary to allow
JT to assume such responsibilities).  JT shall then have the opportunity to
file, Prosecute and/or maintain such Patent, claims or subject matter in any
such country in JT’s Name and at JT’s sole expense.

 

(d)           Joint Patents.  Except as otherwise set forth in this Section 9.3,
with respect to Joint Inventions, the IP Subcommittee shall determine which
Party shall file, Prosecute and/or maintain Patents covering such Joint
Inventions (“Joint Patents”).  Except as provided in the final sentence of this
Section 9.3(d), if either Party Prosecutes a Joint Patent, such Party shall
solely bear its own internal costs thereof, and the external costs for such
Prosecution (e.g., outside counsel, filing fees, etc.) shall be borne equally by
the Parties.  Except to the extent either Party is restricted by the licenses
granted to the other Party and covenants contained herein, and to the extent
permitted by law, each Party shall be entitled to practice, and to grant to
Third Parties or its Affiliates the right to practice, inventions claimed in a
Joint Patent without restriction or an obligation to account to the other
Party.  Either Party may disclaim its interest in any particular Joint Patent,
in which case (i) the disclaiming Party shall assign its ownership interest in
such Joint Patent to the other Party for no additional consideration, (ii) the
Party that is then the sole owner shall be solely responsible for all future
costs of such Patent, and (iii) the disclaiming Party shall hold no further
rights thereunder and such Patent shall thereafter not be a Joint Patent.

 

(e)           Cooperation.

 

(i)            If a Party determines that (A) regulatory exclusivity of a Patent
is required in a country in such Party’s territory and (B) the failure to obtain
such regulatory exclusivity will have a material adverse impact on such Party’s
activities with respect to the Compound or Product in such country, then it
shall notify the other Party in writing of such determinations and propose a
commercially reasonable means to obtain such regulatory exclusivity.  The
Parties shall cooperate with each other in good faith to take whatever actions
are reasonably appropriate in a timely manner to address the material adverse
impact.  A Party shall not be required to effect any transfer or assignment of
its Patent rights for the purpose of obtaining regulatory exclusivity in any
country in the other Party’s territory without such Party’s express written
consent, which shall not be unreasonably withheld.

 

37

--------------------------------------------------------------------------------


 

(ii)           Neither Party may take any action under this Section 9.3 that
would otherwise interfere with or prevent the other Party from fulfilling its
diligence obligations under this Agreement.

 

(iii)          If either Party becomes aware of any Patents, information or
proceeding that relate to any JT Patent, Gilead Patent or Joint Patent that may
adversely impact the validity, title or enforceability of such JT Patent, Gilead
Patent or Joint Patent, such Party shall promptly notify the other Party of such
patent, information or proceeding, provided that such notification would not
contravene any existing, relevant obligations of confidentiality to which such
Party may be subject.

 

(f)            Diligence.  The Parties shall use Diligent Efforts to pursue
claims and subject matter in Patents directed to JTK-303 in each Major Market;
and (b) in such other countries in the Gilead Territory where Gilead reasonably
requests.  In the United States the Parties shall use Diligent Efforts to [*] 
In all Major Markets the Parties shall use Diligent Efforts to pursue claims in
such Patents so that such claims would issue in a timely manner.

 

(g)           Third Party License Rights.  To the extent any rights granted
under this Article 9 relate to Patents subject to a license to either Party of
Third Party technology, such rights shall be subject to the terms and conditions
of such licenses, and the provisions of this Article 9 shall apply to such
Patents only to the extent consistent with such licenses.

 

9.4          Infringement of Patents by Third Parties.

 

(a)           Notification.

 

(i)            Notice.   If either Party learns of any alleged or threatened
infringement of the JT Patents or Gilead Patents, or any misappropriation or
misuse of Know-How, of which the other Party is a sole owner, co-owner or
licensee, such Party shall promptly notify, in writing, the other Party of such
infringement, misappropriation or misuse.  Any infringement reported hereunder
shall be an “Infringement”.

 

(ii)           Certifications.  Each Party shall inform the other Party of any
certification regarding any JT Patent or Gilead Patent that it has received
pursuant to either 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its
successor provisions, or Canada’s Patented Medicines (Notice of Compliance)
Regulations Article 5, or any similar provisions in a country other than the
United States and Canada, and shall provide the other Party with a copy of such
certification within [*] days of receipt by such Party.  JT’s and Gilead’s
rights with respect to the initiation and prosecution of any legal action as a
result of such certification or any recovery obtained as a result of such legal
action shall be as defined in this Section 9.4.

 

(b)           Infringement of JT Patents.

 

(i)            First Right.  JT shall have the first right, but not the
obligation, to prosecute Infringement of the JT Patents by activities conducted
by Third Parties.  Such prosecution shall be at JT’s own expense and
responsibility; provided, however, that Gilead may separately represent itself
in such prosecution by counsel of its own choice (at Gilead’s own expense), in
which case Gilead shall cooperate fully with JT.

 

38

--------------------------------------------------------------------------------


 

(ii)           Back-up Right for Infringement in the Gilead Territory.  If
within [*] days after notification pursuant to Section 9.4(a)(i), or [*] days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, JT does not prosecute
Infringement, then Gilead shall have the right, but not the obligation, to bring
at Gilead’s expense and in its sole control, such appropriate action in the
Gilead Territory.  Such prosecution shall be at Gilead’s own expense and
responsibility; provided, however, that JT may separately represent itself in
such prosecution by counsel of its own choice (at JT’s own expense), in which
case JT shall cooperate fully with Gilead.

 

(c)           Infringement of Gilead Patents.  Gilead shall have the first
right, but not the obligation, to bring, at its own expense, an appropriate
action against the person or entity Infringing a Gilead Patent.  If within [*]
days after notification pursuant to Section 9.4(a)(i), or [*] days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such actions, whichever comes first, Gilead does not bring such
action, JT shall have the right, but not the obligation, to bring at JT’s
expense and in its sole control, such appropriate action in the JT Territory. 
The Party not bringing an action under this Section 9.4(c) shall be entitled to
separate representation in such matter by counsel of its own choice (at its own
expense), in which case such Party shall cooperate fully with the other Party.

 

(d)           Cooperation and Diligence.

 

(i)            For any action to terminate any Infringement of JT Patents, or
any misappropriation or misuse of JT Know-How, if either Party is unable to
initiate or prosecute such action solely in its own name, the other Party shall
join such action voluntarily and shall execute all documents necessary to
initiate litigation to prosecute and maintain such action.  In connection with
any such action, Gilead and JT shall cooperate fully and will provide each other
with any information or assistance that either reasonably requests.  Each Party
shall keep the other informed of developments in any such action or proceeding,
including, to the extent permissible by law, the consultation and approval of
any offer related thereto.

 

(ii)           Notwithstanding the obligations under Sections 9.4(b) and 9.4(c),
neither Party may take any action under this Section 9.4 that would otherwise
interfere with or prevent the other Party from fulfilling its diligence
obligations under this Agreement.

 

(e)           Joint Patents.  With respect to Third Party Infringement of
jointly owned Joint Patents other than that Infringement described in Sections
9.4(b) and 9.4(c), the Parties shall confer and take such action in such manner
as they shall agree.  If the Parties are unable after a reasonable period of
time to agree on how to proceed, then each Party may exercise its rights as
joint owner of the affected Joint Patent in accordance with Section 9.1.  The
Parties shall allocate their expenses and recoveries in relation to such actions
as they shall agree, provided that unless the Parties otherwise agree in
writing, they shall divide such recoveries as set forth in Section 9.4(f)(iii).

 

(f)            Allocation of Proceeds.  If either Party recovers monetary
damages from any Third Party in an action brought under Section 9.4(b), Section
9.4(c) or Section 9.3(e), whether such damages result from the Infringement of
JT Patents or Gilead Patents, such recovery shall be allocated first to the
reimbursement of any expenses incurred by the Parties in

 

39

--------------------------------------------------------------------------------


 

such litigation (including, for this purpose, a reasonable allocation of
expenses of internal patent officers). Any remaining amounts after such
allocations (“Net Recovery”) shall be split as follows:

 

(i)            The portion of any Net Recovery that represents recovery for
Infringement in the Gilead Territory relating to Products (“Remaining
Competitive Recovery”) shall be allocated to JT in an amount equal to the total
royalty that would have been payable to JT under Article 8 if Gilead had made
Net Sales equivalent to the sales made by the Third Party underlying the award.
The remaining portion of the Remaining Competitive Recovery shall be allocated
to Gilead, except as provided in subsection (ii).

 

(ii)           The portion of any Net Recovery that represents recovery for
Infringement involving a product that (A) is or would be competitive with
Products in the JT Territory, or (B) is not or would not be competitive with
Products in the Gilead Territory, shall be allocated to the Parties in
accordance with the proportion of their respective expenses to prosecute the
underlying Infringement action.

 

(iii)         The portion of any Net Recovery that represents recovery for
Infringement in an action brought pursuant to Section 9.4(e) shall be [*]
percent ([*]%) to Gilead and [*] percent ([*]%) to JT, unless Gilead and JT
otherwise agree in writing.

 

9.5          Infringement of Third Party Rights.

 

(a)           Defense.

 

(i)            Gilead shall have the right, but not the obligation, to defend
against any claim or initiate any declaratory judgment action relating to a
Compound or Product, or bring any such action necessary to protect its interest
in such Compound or Product, in the Gilead Territory at its own expense, and JT
shall have the right to participate in any such suit, at its own expense.  The
Parties shall reasonably cooperate with respect to the defense of the claim,
including if required to conduct such defense, furnishing a power of attorney.

 

(ii)           If, within [*] days of receiving the notice provided for in
Section 9.4(a), or [*] days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of a claim or response in such
actions, whichever comes first, Gilead fails to take such action, or if Gilead
informs JT that it elects not to exercise such first right, JT (or its designee)
thereafter shall have the right to defend against such claim or initiate any
declaratory judgment action relating to a Compound or Product or bring any such
action necessary to protect its interest in such Compound or Product. The
Parties shall reasonably cooperate with respect to the defense of the claim,
including if required to conduct such defense, furnishing a power of attorney,
provided that JT shall have the right to approve in advance (such approval not
to be unreasonably withheld or delayed) Gilead’s strategy in any such action to
the extent that such claim potentially relates to the scope, validity or
enforceability of the JT Patents.

 

(b)           Noncontravention.  Nothing in this Section 9.5 shall be deemed to
relieve either Party of its obligations under Article 11.

 

40

--------------------------------------------------------------------------------


 

9.6          Settlement.  Each Party shall give the other Party timely written
notice of the proposed settlement of any action under Sections 9.4 or 9.5, and
neither Party shall consent to the entry of any judgment or settlement or
otherwise compromise any such action or suit in a way that adversely affects the
other Party’s intellectual property rights or its rights or interests with
respect to a Compound or a Product without such other Party’s prior written
consent (not to be unreasonably withheld).

 

9.7          Selection, Registration and Use of Product Trademarks.

 

(a)           Trademark.  It is the intent of the Parties that a single
trademark (the “Trademark”) be identified and developed for use in connection
with Development and Commercialization of each Product wherever possible
throughout the Gilead Territory and the JT Territory.  The alternatives and
preferences to be presented to the Regulatory Authorities for such Trademark
shall be agreed upon by both Parties in a timely manner.

 

(b)           Registration.

 

(i)            Gilead will own the Trademark and be responsible for registering
Trademark within the Gilead Territory.  Gilead shall use commercially reasonable
efforts to maintain the Trademark as a valid and effective trademark
registration in such countries, and shall be responsible for all taxes and fees
required in connection therewith.  JT agrees to provide Gilead with all
reasonable assistance for that purpose.

 

(ii)           JT will be responsible for registering Trademark in the JT
Territory, shall use commercially reasonable efforts to maintain the Trademark
as a valid and effective trademark registration within the JT Territory, and
shall be responsible for all taxes and fees required in connection therewith. 
Gilead agrees to provide JT with all reasonable assistance for that purpose.

 

9.8          Trademark Infringement.

 

(a)           Gilead.  Gilead shall have the right, but not the obligation, to
defend against any claim or initiate any action relating to the Trademark
(including Third Party claims of infringement against such Trademark) for any
Product in the Gilead Territory at its own expense, and JT shall have the right
to participate in any such suit, at its own expense.

 

(b)           JT.  JT shall have the right, but not the obligation, to defend
against any claim or initiate any action relating to the Trademark (including
Third Party claims of infringement against such Trademark) for any Product in
the JT Territory at its own expense, and Gilead shall have the right to
participate in any such suit, at its own expense.

 

(c)           Damages.  The damages, if any, recovered from any such action
under this Section 9.8 shall first go to reimbursement of each Party’s
respective costs with the remainder of recovery going to the Party who initiated
such action or defense. The Parties shall reasonably cooperate with respect to
the defense of the claim, including if required to conduct such defense,
furnishing a power of attorney.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10

 

REPRESENTATIONS AND WARRANTIES

 

10.1        Mutual Representations and Warranties.  Each Party hereby
represents, warrants and covenants (as applicable) to the other Party as
follows:

 

(a)           Corporate Existence and Power.  It is a company or corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted hereunder.

 

(b)           Authority and Binding Agreement.  As of the Execution Date, (a) it
has the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (b) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

(c)           No Conflict.  It has not entered, and shall not enter, into any
agreement with any Third Party that is in conflict with the rights granted to
the other Party under this Agreement, and has not taken and shall not take any
action that would in any way prevent it from granting the rights granted to the
other Party under this Agreement, or that would otherwise materially conflict
with or adversely affect the rights granted to the other Party under this
Agreement.  Its performance and execution of this Agreement shall not result in
a material breach of any other contract to which it is a Party.

 

(d)           No Misappropriation.  As of the Execution Date, it has not
misappropriated, and, after the Execution Date, shall not misappropriate, the
trade secret of any Third Party in the course of performing its responsibilities
under this Agreement.

 

(e)           Rights in Technology.  As of the Execution Date, each of JT and
Gilead has sufficient right in and to its Know-How and Patents, free and clear
of any conflicting Third Party rights, to grant the rights set forth in this
Agreement.  During the Term, each Party shall devote Diligent Efforts not to
diminish the rights under Know-How and Patents owned or Controlled by it that
are granted to the other Party herein, including without limitation by not
committing or permitting any acts or omissions which would cause the material
breach of any agreements between itself and Third Parties that provide access to
or rights under intellectual property rights applicable to the development,
manufacture, use or sale of Products.  Each Party agrees to provide promptly to
the other Party notice of any such alleged breach.  As of the Execution Date,
each Party is in compliance in all material respects with any such agreements
with Third Parties.  Furthermore, where an agreement or arrangement between a
Party and a Third Party governing licenses under intellectual property that, but
for a requirement to obtain such Third Party’s consent to grant a license or
sublicense as provided for in the Agreement,

 

42

--------------------------------------------------------------------------------


 

would be included in the JT Technology or the Gilead Technology, as applicable,
the relevant Party to such agreement or arrangement shall use commercially
reasonable efforts to obtain such consent, provided that if obtaining such
consent would impose an economic burden on the other Party, then such
intellectual property shall not be deemed to be Controlled by the Party
requesting consent unless the other Party agrees in writing to assume such
economic burden.

 

10.2        JT Representations.  JT represents and warrants to Gilead as of the
Execution Date:

 

(a)           JT Patents.  The JT Patents listed in Schedule 1.48 are all of the
Patents that JT Controls that would be infringed, but for the licenses granted
to Gilead or its Affiliates pursuant to this Agreement, by the manufacture,
Development, use, sale, offer for sale or importation of Products for treatment
and prophylaxis of HIV infection in the Gilead Territory by Gilead.

 

(b)           No Liens on JT Patents.  To the actual knowledge of the Key JT
Personnel, the JT Patents are free and clear of any liens and encumbrances
except for any minor liens and encumbrances that arise in the ordinary course of
business and that do not materially detract from JT’s ability to grant licenses
thereunder to Gilead as provided herein.

 

(c)           Third Party Know-How.  To the actual knowledge of Key JT
Personnel, all Know-How as of the Execution Date required for the licenses
granted to Gilead in this Agreement is Controlled by JT.

 

(d)           Commercialization of Products.  To the actual knowledge of the Key
JT Personnel there are no Patents (other than the JT Patents) that would be
infringed by the manufacture, development, use, sale, offer for sale or
importation of Compound for treating HIV infection in the Gilead Territory.

 

(e)           Non-Infringement of JT Technology by Third Parties.  To the actual
knowledge of the Key JT Personnel there are no activities by Third Parties that
would constitute infringement or misappropriation of the JT Technology as
applied to treating HIV infection within the Gilead Territory.

 

(f)            Non-infringement of Third Party Rights.  To the actual knowledge
of the Key JT Personnel there are no claims by a Third Party that any Patent or
trade secret right owned or controlled by such Third Party would be infringed or
misappropriated by the manufacture, develop, use, sale, offer for sale or
importation of Compound for use in treating HIV infection in the Gilead
Territory.

 

(g)           Knowledge of Specified Individuals.  No knowledge shall be imputed
to any Key JT Personnel, and no Key JT Personnel shall be expected or required
to undertake any investigation or inquiry of any nature for the purpose of
verifying the accuracy of any representation, warranty or other statement set
forth in this Agreement.

 

10.3        Gilead Representations and Covenant.  Gilead represents and warrants
to JT as of the Execution Date that Gilead is not a party to any agreement which
would (i) restrict Gilead from [*] and/or any other [*] for [*] that Gilead or
its Affiliate or Sublicensee owns or Controls

 

43

--------------------------------------------------------------------------------


 

(or comes to Control) together with [*], either [*] or in [*], and (ii) as a
result of such restriction, would inhibit the Development or Commercialization
of Product.  Gilead agrees not to enter into any such agreement during the Term.

 

10.4        Disclaimer.  Gilead understands that Compound and/or Products are
the subjects of ongoing clinical research and development and that JT cannot
assure the safety or usefulness of Compound and/or Products.  JT makes no
warranty except as set forth in this Article 10 concerning its Patents or
Know-How.

 

10.5        No Other Representations.  The express representations and
warranties stated in this Article 10 are in lieu of all other representations
and warranties, express, implied, or statutory, including without limitation,
warranties of merchantability, fitness for a particular purpose,
non-infringement or non-misappropriation of Third Party intellectual property
rights.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1        Indemnification by JT.  JT hereby agrees to defend, hold harmless
and indemnify (collectively “Indemnify”) Gilead and its Affiliates, agents,
directors, officers and employees (the “Gilead Indemnitees”) from and against
any and all liabilities, expenses and/or losses, including without limitation
reasonable legal expenses and attorneys’ fees (collectively “Losses”) in each
case resulting from Third Party suits, claims, actions and demands (each, a
“Third Party Claim”) arising directly or indirectly out of (i) a breach of any
of JT’s obligations under this Agreement, including without limitation JT’s
representations and warranties or covenants pursuant to Article 10; (ii) the
research, development, use, sale, offer for sale or importation of Compound
and/or Products by JT or its Affiliates or Third Party licensees in the JT
Territory, or (iii) the research, development, use, sale, offer for sale or
importation of Compound and/or Products by JT or its Affiliates or Third Party
licensees.  JT’s obligation to Indemnify the Gilead Indemnitees pursuant to this
Section 11.1 shall not apply to the extent that any such Losses (A) arise from
the negligence or intentional misconduct of any Gilead Indemnitee; (B) arise
from any breach by Gilead of this Agreement or any Supply Agreement (including
without limitation any such breach that results in any defect in Compound and/or
Products or failure of Compound and/or Products to conform to relevant
specifications arising out of Gilead’s failure to manufacture and supply, or to
have manufactured and supplied, Compound and/or Product to JT in compliance with
any Supply Agreement); or (C) are Losses for which Gilead is obligated to
Indemnify the JT Indemnitees pursuant to Section 11.2.

 

11.2        Indemnification by Gilead. Gilead hereby agrees to Indemnify JT and
its Affiliates, agents, directors, officers and employees (the “JT Indemnitees”)
from and against any and all Losses resulting from Third Party Claims arising
directly or indirectly out of (i) a breach of any obligations of Gilead under
this Agreement, including without limitation Gilead’s representations and
warranties or covenants pursuant to Article 10; or (ii) the Development,
manufacture (to the extent of any formulation work performed by Gilead pursuant
to Article 7), storage, distribution, promotion, labeling, handling, use, sale,
offer for sale or importation of Compound and/or Products by Gilead or its
Affiliates in the Gilead Territory (subject to Section 11.3).  Gilead’s
obligation to Indemnify the JT Indemnitees pursuant to the foregoing sentence

 

44

--------------------------------------------------------------------------------


 

shall not apply to the extent that any such Losses (A) arise from the negligence
or intentional misconduct of any JT Indemnitee; (B) arise from any breach by JT
of this Agreement or any Supply Agreement; or (C) are Losses for which JT is
obligated to Indemnify the Gilead Indemnitees pursuant to Section 11.1.  The
Supply Agreement, if any, may provide additional indemnification obligations of
Gilead as the supplier of Compound and/or Products, including without limitation
that Gilead shall indemnify JT for any Third Party Claims arising out of any
failure by Gilead to manufacture and supply, or to have manufactured and
supplied, Compound and/or Products in compliance with such agreements.

 

11.3        Unknown Source Product Liability.  Unless the Parties agree
otherwise, all other liabilities, losses, damages, costs or expenses (including
reasonable legal fees) relating to or involving the Compound and/or Products,
including the inherent properties and characteristics of Compound and/or
Products, which are not covered by Section 11.1 or 11.2 shall be the
responsibility of the Party marketing the Compound and/or Products in the
country in which the Compound and/or Products was sold.  Such marketing Party
shall indemnify and hold harmless the other Party, its Affiliates, employees and
agents from and against any and all liabilities, losses, damages, costs or
expenses (including reasonable legal fees) which the other Party may incur or be
required to pay resulting from or arising in connection therewith.

 

11.4        Procedure.  To be eligible to be Indemnified hereunder, the
indemnified Party shall provide the indemnifying Party with prompt notice of the
claim giving rise to the indemnification obligation pursuant to this Article 11
and the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such claim; provided, however, that the
indemnifying Party shall not enter into any settlement for damages other than
monetary damages without the indemnified Party’s written consent, such consent
not to be unreasonably withheld. The indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the indemnifying Party.  If the
Parties cannot agree as to the application of Sections 11.1, 11.2 or 11.3 to any
particular Third Party Claim, the Parties may conduct separate defenses of such
Third Party Claim.  Each Party reserves the right to claim indemnity from the
other in accordance with Sections 11.1, 11.2 and 11.3 above upon resolution of
the underlying claim, notwithstanding the provisions of this Section 11.4
requiring the indemnified Party to tender to the indemnifying Party the
exclusive ability to defend such claim or suit.

 

11.5        Insurance.  Each Party shall procure and maintain insurance,
including product liability insurance, adequate to cover its obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated at all times during which any Product is being
clinically tested with human subjects or commercially distributed or sold.  It
is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 11.  Each Party shall provide the other with written evidence of
such insurance upon request.  Each Party shall provide the other with written
notice at least thirty (30) days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance which materially adversely
affects the rights of the other Party hereunder.

 

11.6        Limitation of Liability.  Except to the extent such Party may be
required to Indemnify the other Party under this Article 11, and except

 

45

--------------------------------------------------------------------------------


 

for a Party’s breach of its obligations under Section 6.6 or Article 13, neither
Party nor its respective Affiliates and licensees shall be liable for special,
exemplary, consequential or punitive damages, whether in contract, warranty,
tort, strict liability or otherwise.

 

ARTICLE 12

 

RECORDS; AUDITS; PUBLICATIONS

 

12.1        Records; Audits.  Each Party shall keep or cause to be kept such
records as are required to determine, in a manner consistent with generally
accepted accounting principles in the United States with respect to JT, and in
Japan with respect to Gilead, the sums or credits due under this Agreement.  If
either Party requires additional information from the other Party in order to
comply with the generally accepted accounting principles in the United States
(for JT) or Japan (for Gilead), then the other Party shall make its reasonable
efforts to provide such information promptly.  At the request (and expense) of
either Party (the “Auditing Party”), the other Party (the “Audited Party”) and
its Affiliates and licensees and Sublicensees shall permit an independent
certified public accountant appointed by the Auditing Party and reasonably
acceptable to the Audited Party, at reasonable times and in the presence of
representatives of the Audited Party, upon reasonable notice and no more
frequently than [*] per [*], to examine only those records as may be necessary
to determine, with respect to any [*] ending not more than [*] years prior to
such Auditing Party’s request, the correctness or completeness of any report or
payment made under this Agreement.  The auditor’s reports of any such
examination shall be (i) limited to information relating to the Products, (ii)
made available to both Parties, and (iii) subject to Article 13.  The Auditing
Party shall bear the full cost of the performance of any such audit, unless such
audit discloses an underpayment of more than [*] from the amount actually due to
the Auditing Party.  In such case, the Audited Party shall [*] of the
performance of such audit.

 

12.2        Review of Publications and Marketing Materials.  If a Party wishes
to publish or present the results of any clinical or other studies permitted to
be performed by such Party under this Agreement, such Party shall provide the
other Party a copy of any proposed abstracts, manuscripts or presentations
(including verbal presentations) that relate to any Product as soon as
practicable prior to their intended submission for publication or presentation. 
The other Party shall have the right to (i) review and propose modifications to
the publication or presentation for patent reasons, trade secret reasons or
business reasons or (ii) to request a reasonable delay (not to exceed sixty (60)
days) in publication or presentation in order to protect patentable
information.  If the other Party requests modification to the publication or
presentation, the publishing Party shall edit such publication or presentation
to prevent disclosure of trade secret or proprietary business information of the
other Party prior to submission of the publication or presentation.  Neither
Party shall publish or present the other Party’s Confidential Information.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 13

 

CONFIDENTIALITY

 

13.1        Treatment of Confidential Information.  The Parties agree that
during the Term, and for a period of [*] years after this Agreement expires or
terminates, a Party receiving Confidential Information of the other Party shall
(i) maintain in confidence such Confidential Information to the same extent such
Party maintains its own proprietary industrial information of similar kind and
value (but at a minimum each Party shall use commercially reasonable efforts to
maintain Confidential Information in confidence); (ii) not disclose such
Confidential Information to any Third Party without prior written consent of the
disclosing Party, except for disclosures made in confidence to any Third Party
pursuant to a plan approved by the Joint Committee or to its licensees or
Sublicensees who agree to be bound by obligations of non-disclosure and non-use
at least as stringent as those contained in this Article 13; and (iii) not use
such Confidential Information for any purpose except those purposes permitted by
this Agreement.

 

13.2        Authorized Disclosure.  Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:

 

(i)            to the extent and to the persons and entities required by an
applicable governmental law, rule, regulation or order; provided, however, that
the Party required to disclose Confidential Information shall first have given
prompt notice to the other Party hereto to enable it to seek any available
exemptions from or limitations on such disclosure requirement and shall
reasonably cooperate in such efforts by the other Party;

 

(ii)           to the extent and to the persons and entities required by rules
of the National Association of Securities Dealers, the Japanese Securities
Dealers Association or any other applicable association governing the stock
exchange on which a Party’s stock is listed; and

 

(iii)         as necessary to file or prosecute patent applications, prosecute
or defend litigation or otherwise establish rights or enforce obligations under
this Agreement, but only to the extent that any such disclosure is necessary.

 

13.3        Publicity; Terms of Agreement.

 

(a)           Terms of this Agreement.  The Parties agree that the material
terms of this Agreement, and the fact that discussions concerning this Agreement
are taking place, are included within the Confidential Information of both
Parties, subject to the special authorized disclosure provisions set forth in
Sections 13.2 and 13.3.  JT’s and Gilead’s draft press releases announcing the
execution of this Agreement are attached to this Agreement as Schedules 13.3A
and Schedule 13.3B, respectively.

 

(b)           Press Releases.  The Parties acknowledge that each Party may wish
or be required to issue subsequent press releases relating to the Agreement or
activities thereunder.

 

47

--------------------------------------------------------------------------------


 

(c)           Review of Press Releases.

 

(i)            If either Party wishes to issue press releases or otherwise make
public statements or disclosures concerning matters relating to this Agreement
or activities thereunder, including but not limited to new clinical or safety
data or information, the Party wishing to make such disclosure shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for review and comment (except as otherwise provided herein).

 

(ii)           If either Party wishes to issue press releases or otherwise make
such public statements or disclosures concerning the material terms of this
Agreement, the Party wishing to make such disclosure shall provide the other
Party with reasonable prior advance notice of the proposed text for such other
Party’s review and approval, except to the extent that doing so is not feasible
within the time frame required for compliance with any laws, regulations or
market disclosure requirements, with such approval not to be unreasonably
withheld.

 

(iii)         Either Party may repeat any information as to the terms of this
Agreement that have already been publicly disclosed by such Party in accordance
with Section 13.2 or 13.3 without going through the review procedures set forth
in this Section 13.3(c).

 

(iv)          Either Party may disclose the terms of this Agreement to potential
investors, Sublicensees or commercial partners who are bound in writing by
obligations of non-disclosure and non-use of the terms of this Agreement at
least as stringent as those contained in this Article 13.

 

(v)            A Party may disclose the financial terms of this Agreement to any
Third Party or in any press release only (i) with the prior written approval of
the other Party, or (ii) if required by applicable law, rule or regulation.

 

(d)           Required Disclosure.

 

(i)            The Parties acknowledge that Gilead may be obligated to file a
copy of this Agreement with the United States Securities and Exchange Commission
(the “SEC”).  Gilead shall be entitled to make such a required filing, provided
that it (i) requests confidential treatment of at least the commercial terms and
material terms hereof to the extent such confidential treatment is reasonably
available to Gilead, and (ii) solicits JT’s comments on such request for
confidential treatment.  JT recognizes that United States laws and SEC policies
and regulations to which Gilead is subject may require Gilead to publicly
disclose certain terms of this Agreement that neither of the Parties wishes to
disclose, and that Gilead is entitled hereunder to make such required
disclosures.

 

(ii)           The Parties acknowledge that JT or its Affiliate may be obligated
to file a copy of this Agreement with the Japanese Securities and Exchange
Surveillance Commission.  JT shall be entitled to make such a required filing,
provided that it (i) requests confidential treatment of the commercial terms and
material terms hereof to the extent such confidential treatment is reasonably
available and in a manner consistent with Gilead’s request for confidential
treatment thereof, and (ii) solicits Gilead’s comments on such request for
confidential treatment.

 

48

--------------------------------------------------------------------------------


 

(iii)         The Parties shall use commercially reasonable efforts to take into
account the other Party’s comments on such request and to conform their
respective filings to each other under this Section 13.3(d) to the extent
reasonably practicable and permitted under applicable law.

 

ARTICLE 14

 

TERM AND TERMINATION

 

14.1        Term.  This Agreement shall be effective and commence on the
Effective Date, except for Articles 13, 15, 16 and 17, which shall be effective
on the Execution Date.  This Agreement, unless terminated earlier pursuant to
Sections 14.2, 14.3 and 14.4, shall be in full force and effect until the
expiration of the last to expire Payment Term (the “Term”).  Upon expiration of
the Payment Term in a particular country in the Gilead Territory, the licenses
granted under Article 6 shall become fully paid-up.

 

14.2        Elective Termination by Gilead.  Gilead shall have the right in its
sole discretion and for any reason to terminate this Agreement in its entirety,
(i) prior to any Commercial Launch, upon [*] months’ prior written notice to JT,
and (ii) after a Commercial Launch has occurred, upon [*] months prior written
notice to JT.

 

14.3        Termination for Breach.

 

(a)           Notice.  If either Party believes that the other Party is in
material breach of this Agreement, then the Party holding such belief (the
“Non-breaching Party”) may deliver notice of such breach to the other Party (the
“Notified Party”).  The Notified Party shall have thirty (30) days to cure such
breach to the extent involving non-payment of amounts due hereunder, and ninety
(90) days to either cure such breach, or, if cure of such breach other than
non-payment cannot reasonably be effected within such ninety (90) day period, to
deliver to the Non-breaching Party a plan reasonably calculated to cure such
breach within a timeframe that is reasonably prompt in light of the
circumstances then prevailing.  Following delivery of such a plan, the Notified
Party shall devote Diligent Efforts to carry out the plan and cure the breach.

 

(b)           Termination for JT’s Breach.  If JT fails to cure a material
breach of this Agreement as provided for in Section 14.3(a) then Gilead shall
have the right in its sole discretion, upon written notice to JT, to terminate
this Agreement in its entirety.

 

(c)           Termination for Gilead’s Breach.  If Gilead fails to cure a
material breach of this Agreement as provided for in Section 14.3(a) then:

 

(i)            in the event of a material breach by Gilead of its obligations
set forth in Sections 3.1(a) or 5.1(a) and in the absence of a reasonable basis
therefor, JT shall have the right to terminate this Agreement on a
country-by-country basis with respect to countries affected by such material
breach (and in the event JT terminates in all Major Markets pursuant to this
Section 14.3(c)(i), JT shall also have the right to terminate this Agreement in
the remainder of the Gilead Territory); and

 

49

--------------------------------------------------------------------------------


 

(ii)           in the event of a material breach by Gilead of obligations under
this Agreement other than those under Sections 3.1(a) and 5.1(a), JT shall have
the right in its sole discretion, upon written notice to Gilead, to terminate
this Agreement on a country-by-country basis, or in its entirety.

 

(d)           Disputes.  If a Party gives notice of termination under this
Section 14.3 and the other Party disputes whether such termination is proper
under this Section 14.3, then the issue of whether this Agreement may properly
be terminated upon expiration of the notice period (unless such breach is cured
as provided in Section 14.3(a)) shall be resolved in accordance with Article
15.  If as a result of such dispute resolution process it is determined that the
notice of termination was proper, then such termination shall be deemed to have
been effective ninety (90) days following the date of the notice of breach.  If
as a result of such dispute resolution process it is determined that the notice
of termination was improper, then no termination shall have occurred and this
Agreement shall remain in effect.

 

14.4        Termination for Bankruptcy/Insolvency.

 

(a)           Termination.  Either Party may terminate this Agreement if (i) the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of Party or of its assets, (ii) the other Party proposes a written
agreement of composition or extension of its debts, (iii) the other Party is
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition is not dismissed within sixty (60) days after the
filing thereof, (iv) the other Party proposes or is a Party to any dissolution
or liquidation, or (v) the other Party makes an assignment for the benefit of
creditors.

 

(b)           Rights Under US Bankruptcy Code.  The Parties agree that, in the
event either Party becomes subject to proceedings under the US Bankruptcy Code,
the other Party, as a licensee of such rights under this Agreement, shall retain
and may fully exercise all of its rights and elections under the US Bankruptcy
Code.  This Section is not intended to limit any rights such other Party would
have under applicable law including, without limitation, 11 U.S.C. § 365(n).

 

14.5        JT Rights upon Certain Terminations.  If JT terminates this
Agreement (in whole or in part) pursuant to either Section 14.3 or 14.4 or if
Gilead terminates this Agreement pursuant to Section 14.2, then:

 

(a)           Regulatory Filings.  To the extent permitted by law, Gilead, its
Affiliates and Sublicensees shall [*] to JT transfer to JT all INDs, Marketing
Authorization Applications, and Regulatory Approvals for Products, and all data
necessary to support such INDs, Marketing Authorization Applications and
Regulatory Approvals, that in each case Gilead, its Affiliate or Sublicensee
holds as of the time of such termination in the Gilead Territory if this
Agreement is terminated in whole, or in a Reverted Country if this Agreement is
terminated in part.  In the event of such a termination, Gilead, its Affiliates
and Sublicensees shall take all actions reasonably necessary to effect such
transfer of such INDs, Marketing Authorization Applications

 

50

--------------------------------------------------------------------------------


 

and Regulatory Approvals for Products in the Gilead Territory if this Agreement
is terminated in whole, or in a Reverted Country if this Agreement is terminated
in part.

 

(b)           Licenses.  The licenses granted by JT to Gilead under Article 6
shall terminate with respect to Products in the Gilead Territory if this
Agreement is terminated in whole, or in Reverted Countries if this Agreement is
terminated in part.  Gilead shall, and hereby does, grant to JT an exclusive,
royalty-free, irrevocable license, with the right to grant sublicenses through
one (1) or more tiers of sublicensees without Gilead’s consent, under the Gilead
Technology and the Trademark, to research, develop, make, use, sell, offer for
sale and import Products worldwide if this Agreement is terminated in whole, or
in a Reverted Country if this Agreement is terminated in part.

 

(c)           No Further Representations.  Gilead and its Affiliates and
Sublicensees shall discontinue making any representation and withdraw
registrations regarding its status as a licensee of or distributor for JT for
Products in the Gilead Territory if this Agreement is terminated in whole, or in
a Reverted Country if this Agreement is terminated in part, and shall cease
conducting any activities with respect to the marketing, promotion, sale or
distribution of Products in the Gilead Territory if this Agreement is terminated
in whole, or in a Reverted Country if this Agreement is terminated in part.

 

(d)           Transition Assistance.  Gilead and its Affiliates shall provide
such assistance, at no cost to JT, as may be reasonably necessary (i) during the
period prior to the effective date of such termination, to effect the transfer
of all regulatory activities, regulatory filings and Regulatory Approvals held
by Gilead, its Affiliates and Sublicensees for Product(s) in the Gilead
Territory if this Agreement is terminated in whole, or in a Reverted Country if
this Agreement is terminated in part; (ii) to transfer and/or transition over a
reasonable period of time to JT for no additional consideration a non-exclusive
license to all Gilead Technology or then-existing commercial arrangements, that
is, or are, necessary for, or actually used during the Term by, JT to commence
or continue Commercializing Products in the Gilead Territory if this Agreement
is terminated in whole, or in a Reverted Country if this Agreement is terminated
in part, including without limitation transferring all rights to the Trademark
and any agreements or arrangements with relevant Third Party vendors.  To the
extent that any such contract between Gilead, its Affiliate or Sublicensee and a
Third Party is not assignable to JT, then Gilead its Affiliate or Sublicensee
shall reasonably cooperate with JT to arrange to continue to obtain such
services from such entity for Gilead to provide to JT.  Gilead, its Affiliates
and Sublicensees shall not, during the period prior to the effective date of
such termination, take any action that could adversely affect or impair the
further development and commercialization of Products.  The Joint Committee
shall coordinate the wind-down of Gilead’s efforts under this Agreement.

 

(e)           Remaining Inventories.  If this Agreement is terminated in whole
JT shall have the right to purchase from Gilead, its Affiliates and Sublicensees
all of the inventory of Product held by Gilead, its Affiliates and Sublicensees
as of the effective date of such termination in the Gilead Territory. If this
Agreement is terminated in part JT shall have the right to purchase from Gilead,
its Affiliates and Sublicensees all of the inventory of Product held by Gilead,
its Affiliates and Sublicensees as of the effective date of such termination for
the Reverted Countries.  Any such purchase shall be at the average price paid by
JT therefor during the [*] months prior to such effective date.  JT shall notify
Gilead within [*] days after the

 

51

--------------------------------------------------------------------------------


 

effective date of such a termination whether JT elects to exercise such right. 
If JT does not exercise such right, then Gilead shall have the right to sell in
the Gilead Territory any such remaining inventory over a period of no greater
than six (6) months after the effective date of such termination.

 

(f)            Continued Supply.  If JT has terminated this Agreement on a
country-by-country basis, after such termination is effective Gilead shall
continue to supply to JT the Products for Commercialization in the JT Territory
and shall supply the Products to JT, its Affiliate or Sublicensee for the
Reverted Countries.  If Gilead has terminated this Agreement, after such
termination is effective Gilead shall continue to supply to JT the Products for
Commercialization in the JT Territory.  In each case, such supply shall be
subject to the terms and conditions of any Supply Agreement, or, if the Parties
have not yet entered into the Supply Agreement, the Parties shall negotiate and
enter into such agreement pursuant to Article 7.  In such event the licenses
granted to Gilead under Section 6.1 shall survive to the extent necessary to
allow Gilead to perform such supply obligations.

 

14.6        Gilead Rights upon Certain Terminations.

 

(a)           Continuation of Certain Rights.  If Gilead terminates this
Agreement pursuant to Section 14.3(b), then all the licenses granted to it in
Article 6 with respect to those Products which Gilead elects to continue to
Develop and Commercialize shall survive such termination until the Term would
otherwise expire under Section 14.1, provided that Gilead continues to pay all
amounts due to JT pursuant to Article 8 for as long as Gilead is required to pay
such amounts hereunder. The Parties’ obligations under Sections 4.2, 4.3 (to the
extent necessary for JT to comply with regulatory requirements or law) 4.4, 4.5,
9.1, 9.3, 9.4, 9.5, 9.6, 9.7, and 9.8 shall continue to the extent applicable.
If Gilead terminates this Agreement pursuant to Section 14.3, the licenses
granted to JT under Sections 6.2 and 6.3 shall continue in effect on a
non-exclusive basis.  Section 6.8 shall survive any expiration or termination,
in whole or in part, of this Agreement, other than a termination by JT pursuant
to Section 14.3, for a period of [*] years after the effective date of such
termination.

 

(b)           Transition Assistance. JT shall provide such assistance, at no
cost to Gilead, as may be reasonably necessary to transfer and/or transition
over a reasonable period of time to Gilead all other technology or Know-How, or
then-existing commercial arrangements, that is, or are, necessary or useful for
Gilead to continue Commercializing Products in the Gilead Territory, including
without limitation transferring those agreements or arrangements with relevant
Third Party vendors affecting the Gilead Territory, to the extent reasonably
requested by Gilead.

 

14.7        Survival.  In addition to as otherwise provided in Article 14, the
following provisions shall survive any expiration or termination of this
Agreement for the period of time specified therein, or if not specified, then
they shall survive indefinitely: Articles 1, 11 (solely as to actions arising
during the Term or in the course of a Party’s exercise of licenses it retains
after the Term), 12, 13, 14, and 16 and Sections 6.6; 8.6; 8.7; 8.8; 8.9; 9.1;
9.4; 9.5; 9.6; 9.8; 15.1 and 15.2.  Termination of this Agreement shall not
relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of

 

52

--------------------------------------------------------------------------------


 

this Agreement.  The remedies provided in this Article 14 are not exclusive of
any other remedies a Party may have in law or equity.

 

ARTICLE 15

 

DISPUTE RESOLUTION

 

15.1        Dispute Resolution.  Except as provided in Section 15.1(c) any
dispute, controversy or claim arising out of or relating to the validity,
formation. enforceability, performance, breach or termination of this Agreement
unresolved by the Joint Committee (a “Dispute”) shall be settled in accordance
with the provisions of this Section 15.1.  If a Party intends to initiate
executive negotiation/mediation or arbitration (as set forth in paragraph (a) or
(b) below) to resolve a Dispute, that Party shall provide written notice to the
other Party informing such other Party of such intention and the issues to be
resolved.  Nothing herein shall prohibit either Party from initiating
arbitration if such Party would be substantially prejudiced by a failure to act
during the time that efforts are being made to otherwise resolve the Dispute.

 

(a)           By the Parties.  The Parties shall make an earnest, good faith
attempt to resolve any Dispute through negotiation within the Joint Committee. 
If the Joint Committee is unable to resolve any Dispute, either Party may, by
written notice to the other Party, refer such dispute for good faith negotiation
between the Chief Executive Officer of Gilead (or his designee with settlement
authority) and the President of the Pharmaceutical Division of JT (or his
designee with settlement authority) either in person at the offices of the Party
not initiating the action or as otherwise agreed within thirty (30) days after
the date of notice.  Immediately after receipt of notice of executive
negotiation, the Parties may agree to give good faith consideration to the
appointment of a mutually-acceptable mediator to assist in the executive
negotiation, in which case the costs of mediation shall be shared equally by the
Parties.  Any settlement reached by mediation shall be resolved in writing,
signed by the Parties, and shall be binding on them.

 

(b)           By Arbitration.  If any Dispute (other than a Dispute concerning
the ownership of Patents or Trademarks) has not been settled by executive
negotiation/mediation after sixty (60) days, then upon the request of either
Party, the Dispute shall be finally resolved by binding arbitration administered
under the Rules of Arbitration of the International Chamber of Commerce (the
“ICC Rules”).

 

(i)            The arbitration shall be conducted by a panel of three neutral
arbitrators (the “Panel”) appointed in accordance with the ICC Rules.

 

(ii)           The arbitration proceedings shall take place in San Francisco,
California, USA, if the arbitration is initiated by JT, and in Tokyo, Japan if
the arbitration is initiated by Gilead.  The arbitral proceedings and all
pleadings shall be in the English language. Any written evidence originally in a
language other than English shall be submitted in English translation
accompanied by the original or true copy thereof.

 

(iii)         The Panel shall have the power to decide all questions of
arbitrability.

 

53

--------------------------------------------------------------------------------


 

(iv)          At the request of either Party, the Panel will enter an
appropriate protective order to maintain the confidentiality of information
produced or exchanged in the course of the arbitration proceedings.

 

(v)            The Panel is empowered to award any remedy allowed by law,
including monetary damages, prejudgment interest and punitive damages, and to
grant final, complete, interim or interlocutory relief, including injunctive
relief.

 

(vi)          The Parties may apply to state or federal court of competent
jurisdiction within the County and City of New York, New York for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
any abridgment of the powers of the arbitrators.  Judgment on the award rendered
by the Panel may be entered in any court having jurisdiction thereof.  Each
Party hereby waives any defenses it may have to the personal jurisdiction and
venue of such courts to resolve such disputes, including without limitation the
defense of forum non conveniens, and each Party agrees not to file any motion to
seek any relief under any forum non conveniens defense.

 

(vii)         Each Party shall bear its own legal fees arising in connection
with the Dispute.  The Panel may assess costs, fees and expenses of the ICC and
the Panel to the Parties in the manner the Panel deems appropriate under the
circumstances.

 

(c)           Matters Not Subject to Article 15. Notwithstanding anything else
in this Agreement to the contrary, the following matters shall not be resolved
or settled pursuant to this Article 15:

 

(i)            Disputes or disagreements concerning matters that relate to
either Party’s Patents or Know-How shall be addressed as provided in Section
2.1(c)(ii).

 

(ii)           Disputes or disagreement concerning the Gilead Development Plan,
any Gilead Updates, or any JT Development Plan and JT Updates, shall be
addressed as provided in Section 3.2(d).

 

(iii)         Disputes or disagreement concerning the Gilead Commercialization
Plan or any JT Commercialization Plan shall be addressed as provided in Section
5.2(c).

 

15.2        Governing Law.  Resolution of all disputes arising out of or related
to this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of New York and the federal law of the
United States of America, without regard to its conflicts of law rules that
would require the application of the laws of a foreign state or country:

 

54

--------------------------------------------------------------------------------


 

ARTICLE 16

 

MISCELLANEOUS

 

16.1        Entire Agreement; Amendment.  This Agreement, including the
Schedules attached hereto and incorporated herein, sets forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
with respect to the subject matter hereof and supersedes and terminates all
prior agreements and understandings between the Parties, except for the
Confidential Disclosure Agreements and Material Transfer Agreements with respect
to such subject matter.  Except for the Confidential Disclosure Agreements and
Material Transfer Agreements, there are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth in this Agreement.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.

 

16.2        Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by a force majeure event and the nonperforming Party promptly provides
notice of the prevention to the other Party.  Such excuse shall be continued so
long as the condition constituting force majeure continues and the nonperforming
Party uses reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the Parties, including without limitation, an act of God or terrorism,
voluntary or involuntary compliance with any regulation, law or order of any
government, war, civil commotion, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe;
provided, however, the payment of invoices due and owing hereunder shall not be
delayed by the payor because of a force majeure affecting the payor.

 

16.3        Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement and
shall be deemed to have been sufficiently given for all purposes if delivered by
(i) first class certified or registered mail, postage prepaid, (ii)
international express delivery service or (iii) personally, or if sent by
facsimile and confirmed by electronic transmission.  Unless otherwise specified
in writing, the mailing addresses of the Parties shall be as described below.

 

For Gilead

Gilead Sciences, Inc.

 

333 Lakeside Drive,

 

Foster City, CA 94404

 

Attn: Executive Vice President and Chief Financial Officer

 

Fax: 1-650-[*]

 

cc: Vice President and General Counsel

 

Fax: 1-650-[*]

 

 

With a copy to:

Arnold & Porter LLP

 

1600 Tysons Boulevard, Suite 900

 

McLean, VA 22102

 

Fax: 1-703-[*]

 

Attention: Steve Parker, Esq.

 

55

--------------------------------------------------------------------------------


 

For JT:

Japan Tobacco Inc.

 

Pharmaceutical Division

 

JT Building, 2-1 Toranomon, 2-chome

 

Minato-ku, Tokyo 105-8422, Japan

 

Attention: Vice President, Business Development

 

Facsimile: [*]

 

 

With a copy to:

Holland & Knight LLP

 

195 Broadway

 

24th Floor

 

New York, NY 10007

 

Attn: Neal Beaton, Esq.

 

Fax: 1-212-[*]

 

16.4        Maintenance of Records.  Each Party shall keep and maintain all
records required by law or regulation with respect to Products supplied or sold
by such Party or its Affiliates or Sublicensees and shall make copies of such
records available to the other Party upon request.

 

16.5        No Strict Construction.  This Agreement has been prepared jointly
and shall not be strictly construed against either Party.

 

16.6        Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, except that, subject to Section 16.7, a Party may make such an
assignment or transfer without the other Party’s consent to the assigning
Party’s Affiliates or to its successor to all or substantially all of the
business of such Party in the field to which this Agreement relates (whether by
merger, sale of stock, sale of assets or other transaction).  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  The JT Technology and the Gilead Technology shall exclude any
intellectual property held or developed by a permitted successor of the relevant
Party not in connection with Products.  Any permitted assignment shall be
binding on the successors of the assigning Party.  Any assignment or attempted
assignment by either Party in violation of the terms of this Section 16.6 shall
be null and void.

 

16.7        Change in Control

 

(a)           Gilead Change in Control.  Gilead may, without JT’s consent,
assign this Agreement and its rights and obligations hereunder in connection
with a Change in Control of Gilead, subject to the conditions contained in this
Section 16.7(a).

 

(i)            Upon a Change in Control, Gilead shall provide written notice to
JT [*] days prior to such assignment, which notice shall specify the identity of
the acquirer in the Change in Control.

 

56

--------------------------------------------------------------------------------


 

(ii)           If the entity acquiring Gilead is a company that, at the time of
the Change in Control, is selling any [*] product that is useful for the
treatment of [*] or has any [*], the Parties shall:

 

(1)           at any time within thirty (30) days after receipt of the notice
described in Section 16.7(a)(i), meet and discuss in good faith whether to amend
this Agreement to [*]or [*] the [*] or [*] of [*] or [*], shared by JT with
Gilead pursuant to Sections [*], and whether and how to otherwise amend or [*]
the [*] of the Parties under Sections [*]; and

 

(2)           after receipt of the notice described in Section 16.7(a)(i), meet
and discuss in good faith any adverse effect on JT by a Gilead Change in
Control.  This discussion shall include whether and how to amend this Agreement
to [*] a right to [*] and [*] future Gilead (or successor) [*] and [*] as
presented by Gilead to the Joint Committee.

 

(b)           JT Change in Control.  JT may, without Gilead’s consent, assign
this Agreement and its rights and obligations hereunder in connection with a
Change in Control of JT, subject to the conditions contained in this Section
16.7(b).

 

(i)            Upon a Change in Control, JT shall provide written notice to
Gilead ten (10) days prior to such assignment, which notice shall specify the
identity of the acquirer in the Change in Control.

 

(ii)           If the entity acquiring JT is a company that, at the time of the
Change in Control, is selling any [*] product that is useful for the treatment
of [*], or has any such product in clinical development, the Parties shall at
any time within thirty (30) days after receipt of the notice described in
Section 16.7(b)(i) meet and discuss in good faith whether and how to amend this
Agreement to reduce, alter or eliminate the amount or type of [*], or [*]
concerning [*] efforts, shared by Gilead with JT pursuant to [*] and whether and
how to amend or [*] the obligations of the Parties under [*].

 

16.8        No Blocking Effect.  If the Parties do not reach a consensus on any
issue discussed pursuant to Section 16.7(a)(ii)(1) or Section 16.7(b)(ii) prior
to the applicable Change in Control, the assignment of this Agreement in
conjunction with such Change in Control may proceed and the Parties (including
any successors to a Party) shall continue to discuss such issues.

 

16.9        Performance by Affiliates.  Each of JT and Gilead acknowledge that
their obligations under this Agreement may be performed by their respective
Affiliates and Sublicensees.  Notwithstanding any delegation of obligations
under this Agreement by a Party to an Affiliate or Sublicensee, each Party shall
remain primarily liable and responsible for the performance of all of its
obligations under this Agreement and for causing its Affiliates and Sublicensees
to act in a manner consistent herewith.  Wherever in this Agreement the Parties
delegate responsibility to Affiliates or Sublicensees or local operating
entities, the Parties agree that such entities shall not make decisions
inconsistent with this Agreement, amend the terms of this Agreement or act
contrary to its terms in any way.

 

57

--------------------------------------------------------------------------------


 

16.10      Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

16.11      Compliance With Laws.  Each Party covenants to comply in all material
respects with all U.S. and non-U.S. federal, state and local laws, rules and
regulations applicable to the development, manufacture, distribution import and
export and sale of pharmaceutical products, and to the transactions contemplated
by this Agreement.

 

16.12      Severability.  If any one (1) or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

16.13      Headings.  The headings for each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

 

16.14      No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement, or any waiver as to a particular default or other matter, shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

16.15      Translations.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any Japanese
translation of this Agreement and this Agreement, this Agreement shall prevail.

 

16.16      Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.

 

ARTICLE 17

 

CONDITION PRECEDENT

 

All obligations, rights, duties and liabilities under this Agreement (except
those contained in this Article and Articles 13, 15 and 16 of this Agreement)
are subject to the following condition precedent (“Condition Precedent”) being
satisfied:  If required, each Party shall use Diligent Efforts to satisfy any
applicable requirements under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (“HSR”), and the regulations promulgated thereunder.  The
Effective Date of this Agreement will begin upon satisfaction of any such
requirements and the expiration or termination of all applicable waiting periods
(including any extensions thereof),

 

58

--------------------------------------------------------------------------------


 

or upon Gilead determining and notifying JT in writing that no filings are
required thereunder.  Each Party shall cooperate with the other Party in the
prompt preparation, execution and filing of all documents that are required or
permitted to be filed pursuant thereto, and to notify the other Party upon
receipt of any formal or informal requests for information from any antitrust
agency in connection with any filings under HSR. Each Party shall bear its own
costs with respect thereto.

 

If the Condition Precedent is not satisfied within six months after the mutual
execution and delivery of this Agreement by both Parties, notwithstanding each
Party having fulfilled its obligations under this Article, either Party has the
right to terminate this Agreement by notice in writing with immediate effect.

 

59

--------------------------------------------------------------------------------


 

In Witness Whereof the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Execution Date.

 

 

Gilead Sciences, Inc.

Japan Tobacco Inc.

 

 

By:

/s/ John F. Milligan

 

By:

/s/ Noriaki Okubo

 

 

Name: John F. Milligan

 

Name: Noriaki Okubo

 

 

 

 

Title: Executive Vice President & CFO

Title: President, Pharmaceutical Business

 

 

 

 

Date:

 

 

Date:

 

 

 

60

--------------------------------------------------------------------------------


 

List of Schedules

 

 

 

 

 

Schedule 1.9A:

 

JTK-303

 

 

 

Schedule 1.9B:

 

JTK-303 Patent Applications

 

 

 

Schedule 1.48:

 

JT Patents

 

 

 

Schedule 1.55:

 

Key JT Personnel

 

 

 

Schedule 1.65

 

Gilead Global Access Program

 

 

 

Schedule 2.2

 

Joint Committee Membership;

 

 

 

Schedule 2.3:

 

Alliance Managers

 

 

 

Schedule 3.2:

 

Gilead Development Plan

 

 

 

Schedule 13.3A:

 

JT Draft Press Release

 

 

 

Schedule 13.3B:

 

Gilead Draft Press Release

 

--------------------------------------------------------------------------------


 

Schedule 1.9A

 

JTK-303

 

Chemical Structure

 

[*]

 

 

Chemical Name

[*]

 

--------------------------------------------------------------------------------


 

Schedule 1.9B

 

JTK-303 Patent Applications

 

[*]

 

2

--------------------------------------------------------------------------------


 

Schedule 1.48

 

Patent Applications For JTK-303

 

 

[*]

 

3

--------------------------------------------------------------------------------


 

Schedule 1.55

 

Key JT Personnel

 

 

[*]

 

4

--------------------------------------------------------------------------------


 

Schedule 1.65

 

Gilead Global Access Program

 

GILEAD GLOBAL ACCESS PROGRAM

 

1.

Algeria

2.

Afghanistan

3.

Angola

4.

Antigua and Barbuda

5.

Bahamas

6.

Bangladesh

7.

Barbados

8.

Benin

9.

Bhutan

10.

Bolivia

11.

Botswana

12.

Burkina Faso

13.

Burundi

14.

Cambodia

15.

Cameroon

16.

Cape Verde

17.

Central African Republic

18.

Chad

19.

Comoros

20.

Congo

21.

Congo, Dem. Republic of the

22.

Côte d’lvoire

23.

Djibouti

24.

Dominica

25.

Dominican Republic

26.

Egypt

27.

Equatorial Guinea

28.

Eritrea

29.

Ethiopia

30.

Gabon

31.

Gambia

32.

Ghana

33.

Grenada

34.

Guatemala

35.

Guinea

36.

Guinea-Bissau

37.

Guyana

38.

Haiti

39.

Honduras

40.

Indonesia

41.

Jamaica

42.

Kenya

43.

Kiribati

44.

Kyrgyzstan

45.

Lao People’s Dem. Rep.

46.

Lesotho

47.

Liberia

48.

Libya

49.

Madagascar

50.

Malawi

51.

Maldives

52.

Mali

53.

Mauritania

54.

Mauritius

55.

Moldova, Rep. of

56.

Mongolia

57.

Morocco

58.

Mozambique

59.

Myanmar

60.

Namibia

61.

Nepal

62.

Nicaragua

63.

Niger

64.

Nigeria

65.

Pakistan

66.

Papua New Guinea

67.

Rwanda

68.

Saint Kitts and Nevis

69.

Saint Lucia

70.

Saint Vincent & the Grenadines

71.

Samoa

72.

Sao Tome and Principe

73.

Senegal

74.

Seychelles

75.

Sierra Leone

76.

Solomon Islands

77.

Somalia

78.

South Africa

79.

Sudan

80.

Swaziland

81.

Syria

82.

Tajikistan

83.

Tanzania, U. Rep. of

84.

Timor-Leste

 

--------------------------------------------------------------------------------


 

85.

Togo

86.

Trinidad and Tobago

87.

Tunisia

88.

Tuvalu

89.

Uganda

90.

Uzbekistan

91.

Vanuatu

92.

Vietnam

93.

Yemen

94.

Zambia

95.

Zimbabwe

 

2

--------------------------------------------------------------------------------


 

Schedule 2.2

 

Joint Committee Members;

 

Joint Committee:

 

JT

 

(To be determined)

 

 

GILEAD

 

(To be determined)

 

2

--------------------------------------------------------------------------------


 

Schedule 2.3

 

Alliance Managers

 

JT: To be determined.

 

Gilead: To be determined.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.2

 

 


JTK-303 DEVELOPMENT PLAN


SUMMARY

 

 

 


PREPARED BY GILEAD SCIENCES


FOR JAPAN TOBACCO

 

 

 


15 MARCH, 2005

 

4

--------------------------------------------------------------------------------


 


JTK-303 DEVELOPMENT PLAN SUMMARY


 

[*]

 

5

--------------------------------------------------------------------------------


 

Schedule 13.3A

 

[g79111ka03image002.jpg]

JT Draft Press Release

 


CONTACT:


ROY TSUJI


 


 


 


GENERAL MANAGER


 


 


 


MEDIA & INVESTOR RELATIONS DIVISION


 


 


 


JAPAN TOBACCO INC.


 


 


 


+81-3-5572-4287


 


FOR IMMEDIATE RELEASE

 

 

JT Concludes Licensing Agreement on

JT’s Anti-HIV Drug with Gilead

 

Tokyo, March 22, 2005 — Japan Tobacco Inc. (JT) (TSE: 2914) today announced that
the company has signed a licensing agreement(1) with Gilead Sciences, Inc.
(Gilead) (Nasdaq: GILD) of Foster City, California, USA, under which Gilead will
obtain the development and commercialization rights to JTK-303, JT’s anti-HIV
drug, outside Japan.

 

JTK-303, which is in phase I clinical study in Japan with JT, is an integrase
inhibitor that works by blocking integrase, an enzyme that is involved in the
replication of HIV.  This compound’s mechanism of inhibiting the HIV replication
is novel, and no similar type of anti-HIV drug is yet available in the market. 
Thus, the two companies expect that the drug, once launched, would become
another option for anti-HIV therapies.

 

--------------------------------------------------------------------------------

(1)          The transaction may be subject to review by the U.S. Federal Trade
Commission under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

--------------------------------------------------------------------------------


 

“JT has long been committed to the exploration of anti-HIV drugs, and our
efforts are gaining significant momentum.  Today, we are extremely pleased to
announce our partnership with Gilead, an ideal partner in the field of anti-HIV
drug development,” said Noriaki Okubo, President of JT’s Pharmaceutical
Business.  “Together, we’re now going to make every effort to advance this
therapy into clinics as quickly as possible with the goal that it will some day
benefit patients suffering from HIV.”

 

“We are very pleased to partner with JT to develop this compound, which is from
a novel class of drugs that target the integrase enzyme,” said John C. Martin,
PhD, President and CEO, Gilead Sciences.  “HIV has been and continues to be a
leading research and development priority at Gilead, and our efforts are focused
on identifying compounds in established classes of HIV drugs and also exploring
therapies with new mechanisms of action.  We believe this particular compound
has a profile that is complementary to our existing HIV products, and we look
forward to advancing it forward in clinical trials later this year.”

 

Under the terms of the agreement, Gilead will have exclusive worldwide rights,
excluding Japan, to develop and commercialize JTK-303.  JT will receive an
upfront payment of US$15 million and could receive additional cash payments of
up to US$90 million upon the achievement of certain milestones, and royalties
based on product sales.

 

In July 2003, JT and Gilead announced that the two companies had signed a
licensing agreement, under which JT would commercialize Gilead’s anti-HIV drugs,
Viread® (tenofovir disoproxil fumarate), Emtriva® (emtricitabine) and Truvada®
(emtricitabine and tenofovir disoproxil fumarate) in Japan.

 

ABOUT GILEAD SCIENCES, INC.

Gilead Sciences is a biopharmaceutical company that discovers, develops and
commercializes innovative therapeutics in areas of unmet medical need.  The
company’s mission is to advance the care of patients suffering from
life-threatening diseases worldwide.  Headquartered in Foster City, California,
Gilead has operations in North America, Europe and Australia.

 

###

 

Japan Tobacco Inc. is the world’s third largest international manufacturer of
tobacco products. Since its privatization in 1985, JT has actively diversified
its operations into pharmaceuticals and foods.  JT entered into the
pharmaceutical business in 1987 and established the Central Pharmaceutical
Research Institute in 1993.  JT is currently engaged in the research and
development of new drugs in various areas such as glucose and lipid metabolism,
anti-virus, immune disorders and inflammation, and bone metabolism.  The
company’s net sales were ¥4.625 trillion in the fiscal year that ended March 31,
2004.

 

ii

--------------------------------------------------------------------------------


 

Schedule 13.3B

 

CONTACTS:

 

Susan Hubbard, Investors

 

 

(650) 522-5715

 

 

 

 

 

Amy Flood, Media

 

 

(650) 522-5643

 

Draft

 

GILEAD AND JAPAN TOBACCO SIGN LICENSING AGREEMENT FOR

NOVEL HIV INTEGRASE INHIBITOR

 

Foster City, CA, March XX, 2005 - Gilead Sciences, Inc. (Nasdaq: GILD) today
announced that the company has entered into a licensing agreement with Japan
Tobacco Inc. (JT) under which JT has granted to Gilead exclusive rights to
develop and commercialize a novel HIV integrase inhibitor (JTK-303) in all
countries of the world, excluding Japan, where JT will retain rights.

 

Under the terms of the agreement, Gilead will pay to JT an upfront payment of
$15 million and additional cash payments of up to $90 million upon the
achievement of certain milestones.  Gilead will also pay to JT a royalty based
on future product sales in the territories where Gilead will market the drug. 
The agreement announced today is subject to clearance under the
Hart-Scott-Rodino Antitrust Improvements Act.

 

As a result of the financial impact of this agreement, Gilead is providing an
update on its financial guidance for research and development (R&D) expenses for
2005.  Gilead’s revised guidance for full year R&D expenses is now in a range of
$XXX to $XXX million, up from the guidance of $240 to $260 million provided on
the January 27, 2005 earnings conference call.

 

“We are very pleased to partner with JT to develop this compound, which is from
a novel class of drugs that target the integrase enzyme,” said John C. Martin,
PhD, President and CEO, Gilead Sciences.  “HIV has been and continues to be a
leading research and development priority at Gilead, and our efforts are focused
on identifying compounds in established classes of HIV drugs and also exploring
therapies with new mechanisms of action.  We believe this particular compound
has a profile that is complementary to our existing HIV products, and we look
forward to advancing it forward in clinical trials later this year.”

 

“JT has long been committed to the exploration of anti-HIV drugs, and our
efforts are gaining significant momentum.  Today, we are extremely pleased to
announce our partnership with Gilead, an ideal partner in the field of anti-HIV
drug development,” said Noriaki Okubo, President of JT’s Pharmaceutical
Business.  “Together, we’re going to make every effort to advance this therapy
into clinics as quickly as possible with the goal that it will some day benefit
patients suffering from HIV.”

 

Integrase is one of the key enzymes required for HIV to replicate.  By
inhibiting this enzyme, the integration of HIV DNA into the DNA of immune system
cells (the process by which infection occurs) is disabled.  JT’s compound has
previously been evaluated in a Phase I study in Japan to assess

 

iii

--------------------------------------------------------------------------------


 

bioavailability and pharmacokinetics in healthy volunteers. Gilead plans to
initiate Phase I/II clinical studies in HIV patients by mid-year.

 

Gilead and JT first partnered in July 2003, when the companies announced an
agreement granting JT commercialization rights for Truvada® (emtricitabine and
tenofovir disoproxil fumarate), Viread® (tenofovir disoproxil fumarate) and
Emtriva® (emtricitabine) in Japan.

 

About Gilead Sciences and Japan Tobacco

Gilead Sciences is a biopharmaceutical company that discovers, develops and
commercializes innovative therapeutics in areas of unmet medical need.  The
company’s mission is to advance the care of patients suffering from
life-threatening diseases worldwide.  Headquartered in Foster City, California,
Gilead has operations in North America, Europe and Australia.

 

Japan Tobacco Inc. is the world’s third largest international manufacturer of
tobacco products. Since its privatization in 1985, JT has actively diversified
its operations into pharmaceuticals and foods.  JT entered into the
pharmaceutical business in 1987 and established the Central Pharmaceutical
Research Institute in 1993.  JT is currently engaged in the research and
development of new drugs in various areas such as glucose and lipid metabolism,
anti-virus, immune disorders and inflammation, and bone metabolism.  The
company’s net sales were ¥4.625 trillion in the fiscal year that ended March 31,
2004.

 

This press release includes forward-looking statements, within the meaning of
the Private Securities Litigation Reform Act of 1995, that are subject to risks,
uncertainties and other factors, including risks related to Gilead’s ability to
develop and commercialize this product. For example, initiating and completing
clinical trials may take longer or cost more than expected.  These risks,
uncertainties and other factors could cause actual results to differ materially
from those referred to in the forward-looking statements.  The reader is
cautioned not to rely on these forward-looking statements.  These and other
risks are described in detail in the Gilead Annual Report on Form 10-K for the
year ended December 31, 2004, filed with the U.S. Securities and Exchange
Commission.  All forward-looking statements are based on information currently
available to Gilead and Gilead assumes no obligation to update any such
forward-looking statements.

 

# # #

 

Truvada, Viread and Emtriva are registered trademarks of Gilead Sciences, Inc.

 

For more information on Gilead Sciences, please visit the company’s web site at
www.gilead.com or call Gilead Public Affairs at 1-800-GILEAD-5 or
1-650-574-3000.

 

iv

--------------------------------------------------------------------------------